 RAYCOR CO.565Raimund Corssen Co., Inc. d/b/a Raycor Co. andLocal 259, United Automobile, Aerospace andAgricultural Implement Workers of Americaand Russell Labriola. Cases 29-CA-5892 and29-CA-5892-2May 16, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn December 31, 1979, Administrative LawJudge Robert G. Romano issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and the General Counsel filedcross-exceptions. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andcross-exceptions, and has decided to affirm the rul-ings,2findings,3and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder.4' Local 259, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, a Charging Party in this proceeding, filed aletter stating that "we adopt and affirm all the exceptions submitted tothe Board by the General Counsel."2 Member Penello notes that the Administrative Law Judge deter-mined that backpay for the discharged strikers be computed from Sep-tember 8, 1977-the date of the discharges. Member Penello wouldadhere to the more than 30 years' Board precedent set forth in his dis-senting opinion in Abilities and Goodwill, Inc., 241 NLRB No. 5 (1979),and find that employees who are unlawfully discharged while on strikemust indicate abandonment of the strike and a willingness to return towork in order to initiate the running of the backpay eligibility period.Unlike his colleagues, Member Truesdale would date Respondent's bar-gaining obligation from August 10, 1977, the date of the Union's demandfor recognition with a majority showing, which demand Respondent re-fused. See Chandler Motors, Inc., 236 NLRB 1565, 1566, fn. 5 (1978).3 Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.In adopting the Administrative Law Judge's finding that the dischargesof Algerio and Stone were not violative of Sec. 8(a)(3) of the Act, Mem-bers Jenkins and Truesdale rely on his finding that the discharges weresolely for cause.Member Penello notes that in the section of the attached Decision ana-lyzing the discharges of Algerio and Stone, the Administrative LassJudge cited General Tire of Miami Beach. Inc. v. .L.R.B., 332 F.2d 58,60 (5th Cir. 1964), for the general proposition that a discharge may be anunfair labor practice if an unlawful motive played "any part" in the man-agerial decision. Member Penello further notes that he does not find itnecessary to adopt the Administrative Law Judge's reference to the "inpart" test in order to affirm the conclusion that Algerio's and Stone's ter-minations were not violative of Sec 8(a)(3)4 Although we adopt the Administrati.e Law Judge's recommendedbroad cease-and-desist Order. we do not rely oil Abhilities and Gdwill,Inc., supra at fn 14 In Hlickmott Foods. Inc., 242 NLRB No 177 (1979),249 NLRB No. 78ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Raimund Cors-sen Co., Inc. d/b/a Raycor Co., Oyster Bay, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, except that the attached notice issubstituted for that of the Administrative LawJudge.the Board modified its prior policy of issuing such orders in all cases in-volving discriminatory discharges and concluded that "each case will beanalyzed to determine the nature and extent of the violations committed."In the instant case we find that the severe nature of Respondent's dis-charges (dissipating one-half of the unit), coupled with other violations,warrants broad injunctive reliefThe Administrative Law Judge failed to include in his notice that por-tion of his recommended Order providing for the reinstatement of em-ployees Labriola and Falabella. We shall modify the Administrative LawJudge's notice to correct this inadvertent error.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesconcerning their union interests, sympathies,and activities, and as to the union interests,sympathies, and activities of other employeesin a manner constituting interference, restraint,or coercion of rights under Section 7 of theNational Labor Relations Act, as amended.WE WILL NOT tell our employees that witha union in the shop some employees risk re-ceiving lower classifications and suffering re-sultant reduced wages.WE WILL NOT promise employees an incen-tive plan or other economic benefits in amanner which interferes with the free exerciseof Section 7 rights to join a union.WE WILL NOT threaten our employees whomay engage in a strike with job loss if they donot abandon their lawful strike action andreturn to work; nor will we discharge or sub-sequently refuse to reinstate any striking em-ployees because they refuse to abandon theirlawful strike action and return to work.WE WILL NOT refuse to recognize and bar-gain collectively concerning rates of pay,wages, hours, and other terms and conditionsof employment with Local 259, United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America, as the exclusive bargain-RAYCOR Co. 565 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDing representative of its employees in the fol-lowing appropriate bargaining unit:All service shop employees including allparts department employees, mechanics,helpers and cleaners employed by the Em-ployer at its location at 243 Pine HollowRoad, Oyster Bay, New York; excluding alloffice clerical employees, salesmen, guardsand supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL, upon request, recognize and bar-gain collectively in good faith with Local 259,United Automobile, Aerospace and Agricul-tural Implement Workers of America, as theexclusive bargaining representative of our em-ployees in the above-described unit with re-spect to rates of pay, wages, hours of work,and other terms and conditions of employ-ment; and WE WILL, upon request, embody ina signed agreement any understanding thatmay be reached.WE WILL offer Russell Labriola and PaulFalabella immediate and full reinstatement totheir former positions or, if such positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges previously enjoyed.WE WILL make Russell Labriola and PaulFalabella whole for any loss of earnings theymay have suffered by reason of our unlawfuldischarge and refusal to reinstate them, withinterest.RAIMUND CORSSEN Co., INC. D/B/ARAYCOR Co.DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge:These consolidated cases were heard in Brooklyn, NewYork, on April 10-13, 19, and 20, 1978. The charges inCases 29-CA-5892 and 29-CA-5892-2 were filed onSeptember 6 and October 7, 1977, respectively. Theconsolidated complaint issued on October 31, and, asamended at hearing, alleges extensive violation of Sec-tion 8(a)(), (3), and (5) of the National Labor RelationsAct, as amended; and alleges further that certain employ-ees of Respondent engaged in an unfair labor practicestrike from September 6 until September 28. Respondent,by answer filed November 16, has denied the commissionof any unfair labor practices.I All dales are in 1977 unless indicated to the contrary.Upon the entire record, including my observation ofthe demeanor of the witnesses,2and after due considera-tion of General Counsel's (oral) arguments and Respond-ent's complete brief2as offered on June 13, 1978, I makethe following:FINDINGS OF FACT1. JURISDICTIONThe Company (herein Raycor or Respondent), a NewYork corporation, maintains its principal office and placeof business at Pine Hollow Road in the town of OysterBay, County of Nassau, New York, where it is engagedin the sale, repair, and distribution of automobiles, auto-mobile parts, and related products. During the past year,Respondent derived gross revenues therefrom in excessof $500,000; and, during the same period, Respondent re-ceived related goods valued in excess of $50,000 at itsPine Hollow Road plant directly from points locatedoutside the State of New York. The complaint alleges,the answer admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act. Respondent, at thehearing, has also admitted that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act. Iso find.II. ALLEGED UNFAIR LABOR PRACTICESA. Background1. Respondent's operations and personnelThe Respondent is essentially a small automobile deal-ership which sells BMW cars and which also generallyservices and repairs BMW, Rolls-Royce, Mercedes-Benz,and certain other English-make cars. Raimund Corssen,Sr., is Raycor's president and principal stockholder (652 Considerable conflict affecting issues of disputed material fact is re-vealed in this record in the testimony of a number of witnesses presentedby both General Counsel and Respondent; and that conflict included sev-eral significant and perplexing instances of testimonial variances and/orindividual confusion on the part of certain of those witnesses. Wheremajor conflicts are deemed to exist, the essence of the given witnesses'versions are specifically identified and/or summarized and an appropriateresolution then made of significant disputed facts on the basis of consider-ation of the entire record, but with such reasons immediately set forth asare deemed sufficient for the matter under consideration. In this regard,and in general, I have carefully considered the demeanor of the wit-nesses; and I have also been attentive to the possible effects of bias in aparticular witness' recollection in evaluating that witness' testimony.Where deemed warranted, I have also given greater weight to documen-tary corroboration and to reasonable plausibilities flowing therefrom, orfrom other facts, uncontestedly or otherwise persuasively evidenced ofrecord. Where I have found a witness' demeanor a significant factor, ifnot dispositive, on an issue in a given area, or, where I have discernedupon careful review of the record made that there is clear warrant toconclude that one individual's testimony on a particular matter is showngenerally less reliable than another because of such factors of plausibility,inconsistency, and/or confusion thereon, I have so indicated. Finally, itseemed especially appropriate in this matter to keep in mind the oft-quoted observation of Judge Learned Hand in such matters in N.L.R.B.v. Universal Camera Corporation, 179 F.2d 749, 754 (2d Cir 1950), "It isno reason for refusing to accept everything that a witness says, becauseyou do not believe all of it; nothing is more common in all kinds of judi-cial decisions than to believe some and not all."3 Through an apparent inadvertent brief collating error, an initially in-complete brief was earlier filed by Respondent.-S w RAYCOR CO.567percent), and Hans Schmal is Respondent's vice presi-dent and the sole other significant stockholder (35 per-cent). Schmal, with a mechanic's background, has aswell served operationally as Raycor's service managersince about 1973. President Corssen essentially was en-gaged in and directed new car sales; and he exercisedoverview of the showroom, and, in general, the fiscalend of the business. Schmal supervised principally theservice area, including the parts room, though both su-pervised aspects of the parts department. Norton Rosen-berg, a professional independent accountant since 1954,has been engaged by Respondent as its accountant sinceRaycor's inception in 1966. The record reveals thatRosenberg was a regular customer of Respondent, vis-ited its premises every week, had privilege of access tothe shop, and regularly received a 10-percent discount,presumably by virtue of being Respondent's regular ac-countant, as well as President Corssen's personal friend.Even more significantly, the record has revealed clearlyherein that there were several incidents or occasionswhen Rosenberg was contacted by either Corssen Sr. orSchmal and unquestionably involved by them directly inRaycor's various business responses to the matter of em-ployees' efforts to organize a union in Respondent's serv-ice shop.4Indeed, called as a witness by General Coun-sel, President Corssen specifically conceded that Rosen-berg had been authorized to speak to employees onbehalf of Respondent in a certain meeting of employeesheld on Respondent's premises on August II. I am fullyconvinced on this record, and I find, that Rosenberg wasboth business confidant and an agent of Respondent au-thorized to act in all such purposes on Respondent'sbehalf.As of early August, Raycor employed three mechanics(Dolibar Rezek, Stephen Gourlay, and Richie Pettinato),two mechanic helpers (Raymond Phillip Stone andRussel Labriola),5and two cleaners (Paul M. Falabellaand Steven Pomerantz).Joseph A. Algerio was initially hired and placed incharge of Raycor's parts room in March 1976. Algerio'sduties generally covered (controlled) distribution of partsto service employees in the effecting of unit repairs inthe shop, including (routinely) effecting any requiredoutside repair, the wholesale of stocked parts to othershops in the area, and the retail sale of parts to custom-ers. In that connection, Algerio ran and maintained someinventory cards in accounts kept on certain parts, and hewas responsible as well for inventory control of certainspecialized tools regularly made available and used bythe mechanics in Respondent's shop. Algerio's major re-sponsibilities also included the ordering of parts (two tothree times a month); i.e., to replace depleted stock4 It would reasonably appear this may have been due to Corssen's andSchmal's (though the latter less so) seeming lack of fluency or ease withspoken English, which I find was on occasion evidenced at the hearing.I Although Stone and Labriola viewed themselves as qualified and ex-perienced mechanics, corroborated testimony of Schmal as well as Re-spondent's employee records reveal that they were hired as mechanichelpers. Additionally, the record otherwise reveals that they did not havethe formal training of either mechanic Gourlay or Rezek, and both hadbeen initially hired at a lower rate than Pettinato, the latter begin alsoinitially hired as a mechanic. (Neither Pettinato nor Rezek testified in thisproceeding.)which was to be regularly maintained in inventory, or toobtain nonstock items on a specific order to effect specialrepairs." Algerio also received and maintained on file alldelivery tickets (invoices) from parts and service suppli-ers, pending monthly billing and payment, as also dis-cussed further infra. Although commencing about Febru-ary Algerio had begun receiving a monthly 2-percentsales commission on certain sales, he essentially washourly paid and had regular work hours beginning at8:30 a.m., 5 days a week, the same as the service employ-ees; and further, as was the case with the latter, Schmalwas his immediate day-to-day supervisor. I am thus fullyconvinced on the basis of the above and the entirerecord herein that during material times Algerio neitherpossessed nor had exercised any supervisory authority,and that he was thus not a supervisory employee withinthe meaning of the Act, nor a managerial employee, butrather at all times material herein was an employeewhose function was essentially that of a parts/inventoryclerk, or plant clerical, performing essentially routineduties; and I find that he clearly had a community of in-terest with the service employees with whom he came indaily contact. Michael Corssen, a high school studentand one of two sons of President Corssen employed byRaycor at this time, was also employed as a part-timesummer parts man in the partsroom.7Serving as Respondent's sales force in this period, inaddition to President Corssen, were Carl Holsworth (afull-time salesman) and President Corssen's older son,Raymond Corssen, Jr. Although acknowledging that hehad also worked on occasion in the back in the serviceshop area with Schmal (particularly in serving customersin scheduling the work), Corssen Jr. related that he didso even then with exposure to new sales opportunities inmind. During this summer period, his regular workhours, unlike service unit employees, were from 8:30a.m. to 7 p.m., Monday through Saturday, with Thursdayregularly off. I am fully convinced by this record, apartfrom any other consideration, that Corssen Jr. was em-ployed essentially as a salesman,8and that he thus wouldhave been excluded during this period on that account6 Understandably, most of the parts carried in inventory were BMWparts, though there was apparently some limited stock carried for Rolls-Royce and Mercedes-Benz cars. Although it was Algerio who essentiallyplaced all such parts orders, principally with BMW of Nonh America,both Schmal and Corssen had frequent occasions to review Algerio's or-dering, as discussed more fully infra.I Prior to this summer Michael Corssen had apparently worked parttime, though on Saturdays only. During the summer, he had worked parntime from 8:30 a.m. to 5 p.m.; and more recently had worked in thepartsroom where, under the tutelage of Algerio, he had learned the pro-cedures in the parts department. I credit Michael Corssen that, duringthis time, he had worked with customers, answered the phones, andcleaned the parts and showrooms, but that he did mostly paperwork anda lot of inventory work, which had included during this period (August)making additional space for the storage of more parts. Although heworked as late as September 6, the time when certain picketing com-menced, discussed infra, Michael Corssen shortly thereafter returned tohigh school to continue his education.s As of June, Corssen Jr. had just completed a business administrationcourse in (apparently) a 2-year college, at which, for some undisclosedperiod, he had previously boarded. However, in the prior year he hadworked part time as a salesman, and, during the summer of that prioryear, full time as a salesman. I credit his testimony that, upon completionof his second year of college, that is, from (present) June until September(at least the 6th), he had worked 90 percent of his time as a salesman.RAYCOR CO. 567 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the service shop unit found appropriate hereinafter.Rounding off Raycor's employed personnel were RitaMarie Benson (secretary-bookkeeper) and Evelyn Stad-nyck (a part-time office clerical employee).2. The employees' organizational activityIt was either late July or early August when severalRaycor employees initially began talking amongst them-selves about a union. However, the record reveals con-vincingly that it was Algerio who thereafter had madethe first contact with the Union and then had arrangedfor the first meeting of employees with the Union. Thus,Algerio recalled that it was the beginning of Augustwhen he called the Union and first spoke with a secre-tary and arranged initially to have someone from theUnion call him back later on his inquiry. Stephen Rich-ard Elliott, a business agent of Local 259 for some 5-1/2years, confirms Algerio that his first contact withRaycor employees was a phone conversation he hadwith Algerio on August 6 or 7, and that Algerio had ar-ranged with him to hold a meeting with employees onAugust 9 to discuss joining the Union. Algerio thereuponnotified certain employees about the meeting. The meet-ing was subsequently held as scheduled, immediatelyafter work at or about 5:15 p.m. on August 9 (a Tues-day) at Dell's Bar, a local pub located less than a milefrom Raycor's premises. In attendance at this first meet-ing representing the Union were Elliott and Carlo Oli-veri, another business agent of Local 259.9The employ-ees in attendance at the first union meeting were Algerio,Falabella, Labriola, Pettinato, Pomerantz, and Stone.(Employees Gourlay and Rezek did not attend the meet-ing.) The foregoing findings of fact are based upon essen-tially mutually consistent and credited testimony of Busi-ness Agent Elliott, and employees Algerio, Falabella,Stone, and Gourlay, and, only to the extent consistenttherewith, Labriola. I specifically do not credit Labrio-la's recollection that the first three union meetings wereheld on three successive Fridays.'°9 Carlo Oliveri did not testify in this proceeding. In that regard, in thethird volume of the record in this proceeding at 492 (following a changeof official reporter), Carl Oliveri is incorrectly reflected as returning tothe stand rather than Joseph A. Algerio, the immediately preceding wit-ness. Although no counsel has moved to correct the record in thatregard, on my own motion I correct the record in that respect. I havefurther carefully evaluated the certain subsequent record references (inVol. 3) to Joe Oliveri and/or (simply) Oliveri in the light of the aboveand in the light of the facts as revealed from the entire record otherwisethat there was no Joe Oliveri (nor any Oliveri) employed by Raycor atthis time, but that rather only a Joe Algerio (and Michael Corssen) wasemployed in Raycor's parts department during this period.10 Algerio testified that he notified all the shop employees, includingGourlay and Rezek, and recalled that Rezek had told Algerio that he didnot want to have anything to do with the Union. Called as a witness byRespondent, Gourlay in this area essentially corroborated that Algeriohad initially spoken to him about the Union, that Algerio had invited himto attend the first union meeting, but that Gourlay had decided not toattend it. Gourlay also testified that the employees had daily discussedthe Union at lunch, except when Dolibar Rezek or Corssen Jr. were pres-ent. As Rezek did not testify, his lack of interest in the Union (as indicat-ed by Algerio's uncontensted and otherwise corroborated testimony) iswholly compatible with the employees' subsequent failure to include himin their union discussions (as described by Gourlay). It was Falabella'srecollection that Algerio had contacted Gourlay about attending theunion meeting, but he was not sure about Rezek. Nonetheless, I creditAlgerio in the above particulars. However. I also credit the testimony ofElliott (fully corroborated by Falabella and Labriola)testified credibly that he explained the Union to the em-ployees, displayed some sample contracts that the Unionhad negotiated with other dealership, and discussed themedical and pension plans, union pay scale, and insur-ance. 1 Elliott then passed out union authorization cards.He testified that he told the employees that he neededthe authorization cards to make a demand; that, if theemployees would sign union authorization cards, hewould then go to Respondent and demand recognition;that, if they obtained recognition, then they would drawup proposals; but that, if Respondent denied recognition,he would use the cards to petition the Board for an elec-tion. Elliott testified also that all six employees namedabove signed union authorization cards at this first meet-ing. Elliott was not corroborated in all these respects in-dividually, but was comprehensively corroborated by theemployees. Labriola, the first employee witness called byGeneral Counsel (after Elliott), confirmed that he and allthe other employees had individually signed cards forthe Union at this meeting; Labriola then identified thecard he had personally signed. All the aforesaid cards foremployees Labriola, Algerio, Stone, Falabella, Pettinato,and Pomerantz are in evidence. Each of the first fourabove-named employees personally identified their owncards, and they each also have mutually corroboratedElliott in testifying generally that all the employees atthis meeting signed a card. (Indeed, the record revealsspecific testimony of employee Stone that he saw Pettin-ato sign his card and return it.) On the basis of suchcredible and mutally consistent testimony, I have nohesitancy whatsoever in finding that all six named em-ployees individually signed union cards. The individualcard declares on its face both an application for member-ship in the Union and an unequivocal designation of theUnion as the collective-bargaining representative.'2The record otherwise reveals that Labriola on cross-examination testified that he understood the card was aregister or attendance card, and on redirect examinationthen explained that he had not read the card before hesigned it. He recalled that he was told the card was toshow who would vote for the Union and who was there,but he could not remember if Elliott had told the em-ployees what Elliott was subsequently going to do withthe cards. Labriola testified that he had initially told Al-gerio that he would not mind a union in the shop.'3Healso testified that he wanted the Union to represent him.In the absence of corroboration, I would place but cau-tious reliance on the latter in view of the nature of priorleading questions thereon. After reading the aforesaid au-Michael Corssen and Raymond Corssen Jr., clearly uncontested to theextent that they testified, that they were not previously aware of thisunion meeting.II In addition to also essentially corroborating Elliott's above benefitsexplanations, Algerio adds that Elliott spoke in this meeting of just abouteverything that the Union covered.12 Each such card provides:I hereby apply for membership in Local 259 U.A.W. InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America and authorize and designate said union to repre-sent me for collective bargaining with my employer.3 Labriola could not remember what Algerio had said to him earlierabout attending the union meeting RAYCOR CO.569thorization card at the hearing, Labriola still could notremember whether he had read it that evening or not.Algerio subsequently testified that he had read his cardand signed it, and otherwise testified that Elliott had saidthey were cards that he would take to the Labor Boardshowing there was a majority of people in favor ofhaving a union come in. Algerio specifically denied thatElliott had said the cards were just to show who had at-tended the union meeting. (Algerio did not specificallycorroborate Labriola as to the latter's statements made tohim in regard to a union in the shop either at the meet-ing or otherwise.) Falabella testified that he had read andsigned his card, and he also testified that he did not re-member any mention of an attendance card, though hetestified also that Labriola had asked him thereafter whathe thought about the Union and Labriola seemed tofavor it. However, it was Falabella's testimony otherwisethat Elliott told them that the majority of the employeeshad signed, and that he would notify Raycor and send atelegram. According to Stone, the union representativestold them at the time they passed out the cards that itcertified that the employees were giving them permissionto be the employees' bargaining agent in contract talkswith Raycor. Stone otherwise testified that in a prior dis-cussion by employees in the shop he had heard Labriolasay that he would like to have the Union in the shop forthe money and the benefits, and recalled specifically thatat the meeting Labriola had made an inquiry about payrates. As earlier noted, neither Pettinato or Pomerantzhave testified in this proceeding.On August 10 (Wednesday) Elliott, accompanied byOliveri, visited Respondent's premises between 9:30 and10 a.m. and, in the absence of President Corssen (it beinghis regular day off), spoke to Vice President Schmal. Ac-cording to Elliott, Schmal told Elliott that he was incharge, and Elliott then told Schmal that the over-whelming majority of the employees had designated theUnion as their collective-bargaining representative, andhe demanded recognition. Elliott relates that Schmal re-plied that he could not grant recognition; he would haveto talk to his attorney. Elliott told Schmal that he ex-pected everything in the shop to remain in status quo,and that no action would be taken against the employees.According to Elliott, Schmal replied, "Fine." On thesame day Elliott sent a confirming wire demanding rec-ognition, which was stipulated as received by Respond-ent that very same day. 1414 The wire message was actually received by phone on August 10 bysecretary-bookkeeper Benson, who wrote the message down and deliv-ered it to Schmal. Benson also requested a written copy from the wireservice, which was received by Benson the next day, August II (Thurs-day), and then delivered to President Corssen The said wire providedTHIS Wt I. CONFIRM our demand for recognition as bargaining repre-sentative of the shop employees in your service dept.. made 8/10/77.made after informing you that the undersigned union has been desig-nated by the majority of such employees as there [sic] representativefor purposes of collective bargaining. We hereby request a meetingto discuss terms and conditions of employment. If you have anyquestions in regard to our majority status, we are willing to demon-strate the same to any impartial person agreed to by managementand union. Suggest you call us immediatly for a meeting, 212-9661920 or call our attorney Sipser. Weinstock. Harper. Dorn, 212-67 R-2100Schmal essentially confirmed the visit of the unionrepresentatives on August 10, recalling that about 8:30-9a.m. two men came into the garage and up to him, iden-tified themselves as from the Union, and told him that heshould recognize the Union. Although Schmal could notrecall if they had then raised a claim to represent the em-ployees, he acknowledges that he was aware of suchclaim being made by them upon receipt of the telegramwhich contained such a claim. Schmal also confirmedthat he told the union representatives that he could notrecognize the Union as he had a partner who was not inthat day, and with whom he would have to talk first;and that he would try to get in touch with him. Schmalalso confirmed generally that the union representativestold him that he was not allowed to do certain things.3. An overview of the concurrent representationcase proceedings; and present case statusThe petition in Case 29-RC-3937 was subsequentlyfiled by the Union on August 12, and a hearing/confer-ence was in due course scheduled and held on August25. In addition to the presence of a Board agent from theRegional Office, present for the Union were Elliott andthe Union's attorney, and present for Respondent wereSchmal and Rosenberg. An agreement for a consent elec-tion was thereupon executed by Respondent and theUnion, and it was approved by the Board's Regional Di-rector for Region 29 on August 25. The consent electionagreement provided for an election to be conducted onSeptember 16 to determine whether the Union represent-ed certain employees of Respondent in an appropriateunit. The parties therein agreed that an appropriate unitfor the purpose of collective bargaining was:Included: All service shop employees, includingall parts department employees, mechanics, helpers,and cleaners, employed by Respondent at its loca-tion at 243 Pine Hollow Road, Oyster Bay, NewYork.Excluded: All office clerical employees, salesmen,and guards and supervisors as defined in the Act.I further find that the above-described unit constitutes anappropriate unit for collective bargaining as may bedeemed material herein.Elliott has testified in the instant proceeding that Al-gerio was the Union's committeeman at Raycor. Follow-ing the discharge of Algerio on August 30 and Stone onAugust 31, the Union filed the instant 8(a)(1) and (3)charges on September 6, and a strike commenced atRaycor on the same day, which lasted until approximate-ly September 28. The aforesaid charge blocked the elec-tion scheduled for September 16, which was subsequent-ly canceled; Elliott testifying that the Union had con-cluded that it could not proceed to an election with itscommitteeman, Algerio, remaining (allegedly) wrongful-ly discharged. The Union later requested permission towithdraw its petition on October 5. On October 7, La-briola filed individual 8(a)(1) and (3) charges herein (cov-ering the discharges of Labriola and Falabella on Sep-tember 6 and/or 8). By Regional Director Order datedOctober 31, withdrawal of the petition, was approvedRAYCOR Co. 569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject to a reinstatement of the petition, if appropriate,upon petitioning the Union's application after dispositionof the simultaneously issued consolidated 8(a)(l), (3), and(5) complaint herein.4. The complaint allegationsThe complaint, as amended at the hearing, alleges thatRaycor, by certain acts of President Corssen, Vice Presi-dent Schmal, and its agent, Rosenberg, on or aboutAugust 10 (and on various other unknown dates), has un-lawfully in violation of Section 8(a)(l): interrogated em-ployees; offered and promised to its employees wage in-creases, other benefits, and improvements in their work-ing conditions; and threatened employees with plant clo-sure. The complaint further alleges that Raycor has dis-criminatorily discharged (and subsequently has failed andrefused to reinstate or offer to reinstate) Joseph Algerioon August 29, Raymond Stone on August 30, RussellLabriola on September 6, and Paul Falabella on Septem-ber 8 in violation of Section 8(a)(3) and (1) of the Act.Alternatively, General Counsel contends that Labriolawas also discriminatorily discharged on September 8. Onadditional complaint allegations that the Union had earli-er on August 9 been designated by a majority of the em-ployees in the above appropriate unit as their collective-bargaining representative and had made a demand forrecognition and bargaining on August 10 which Raycorsubsequently refused, the complaint finally alleges thatthereby and by all the above aforesaid conduct Raycorhas violated Section 8(a)(5) of the Act. 15B. The alleged 8(a)(1) interference, restraint, andcoercionSchmal testified credibly that, following his conversa-tion with Elliott (on Wednesday, August 10), he calledRosenberg and related to him the details of the visit ofthe two union men; and Schmal has Rosenberg initiallysuggesting that Schmal do nothing right then, but waitand see what happened. Rosenberg's recollection con-firmed essentially'6Schmal's report to him that the two15 Concerning the 8(a)(5) complaint allegations, General Counsel hascontended that, in view of the (alleged) extensive 8(aX1) and (3) viola-tions of the Act by Respondent herein, a remedial bargaining orderwould be warranted in any event commencing as of August 10, the datethe demand was made and the alleged date that the initial unfair laborpractices commenced, or as of August II1, the alternative date GeneralCounsel contends that the alleged unfair labor practices are shown tohave commenced, General Counsel relying (in oral argument) for suchcontentions on N.L.R.B. v. Gissel Packing Co.. Inc., 395 U.S. 575 (1969),and Trading Port, Inc., 219 NLRB 298 (1975).16 The record reveals and I find that with certain exceptions Rosen-berg was generally less convincing in testifying as to the date of certainconversations than when testifying in respect to the substance of the con-versations and/or incidents. Thus, for example, I am not persuaded byRosenberg's testimony on cross-examination that the initial call fromSchmal had occurred on August II1, but rather credit his recollection oth-erwise of the circumstance of that first call as having occurred on Presi-dent Corssen's day off, thus Wednesday, August 10. (Rosenberg recalledthat Schmal had not wanted to contact Corssen on that account.) I simi-larly am not persuaded by and do not credit Rosenberg's further recollec-tion that a certain subsequent meeting of Raycor officials with employeesoccurred on the following Monday, August 15, rather than on the fol-lowing day, Thursday, August 11. As to the latter event, on the basis ofthe weight of the record evidence as a whole, I am persuaded thatRosenberg was simply mistaken in recollection as to the interval of actualmen from the Union had come to see him, that the unionmen had told Schmal that they were going to representRaycor employees or unionize the shop, and that Schmaltold Rosenberg that he did not know what to do aboutit. According to Rosenberg, their first endeavor was tofind out if it was a bona fide union or something other-wise. I credit Schmal's additional testimony that, laterthat afternoon when Schmal received the Union's mes-sage (which, as noted, was copied down over the phoneby Benson), he again called Rosenberg, who continuedto suggest that they wait until they received the actualwire so they would be sure of what was in the telegrambecause they did not know simply from business cards(previously left by the union men) whether it was a realunion or not. (Schmal otherwise acknowledged convinc-ingly that it was he who had later penciled in "bonifide[sic] union" on the printed wire when it was received thenext day.) I thus credit the mutually consistent testimonyof President Corssen that the first he had heard about theUnion was when he returned to work on Thursdaymorning, August 11, following his day off, at which timeSchmal informed him that two fellows had come in andsaid they were union representatives and had left theirbusiness cards; that Schmal had reported to him that themen said they wanted to unionize the shop; and thatSchmal told Corssen that he did not know if it was realor not, but that Schmal had not reported to him specifi-cally that a claim was made by the union men to repre-sent the majority of their employees. Nonetheless, Cors-sen Sr. also acknowledged that he was aware from theUnion's wire that the Union had made a clear claim ofmajority designation as bargaining representative of Re-spondent's shop employees in the service department andhad made a demand for recognition. Corssen Sr. testifiedthat he was surprised.17Algerio testified that Corssen Sr. and Rosenberg cameup to him one morning at his work station, that on thatoccasion Rosenberg told Algerio that he had receivedword that the Union was trying to get into the shop, andthat Rosenberg had then asked Algerio if he had anyknowledge of it. Algerio replied no. According to Al-gerio, Rosenberg then asked Algerio if he would joinsuch a union and Algerio replied yes, because it wouldhelp to pay for some medical bills. Rosenberg then askedAlgerio if he was involved, and Algerio replied no.Rosenberg confirmed that there was an occasion whenhe approached Algerio and asked Algerio: "Joe did youhear anything about a union?"; and also "Do you knowif they came to any of the other fellows?" Rosenbergalso subsequently testified that he believed he did ask Al-gerio also if he knew who was involved in it, and thatAlgerio had replied no. However, in contrast with Al-gerio's testimony essentially that he would join thetime passage, particularly in the light of party stipulation (with independ-ent credible witness' testimony in support of same) that this subsequentmeeting with employees occurred on August 11II. Labriola's recollectionas to the timing of this event was even more faulty, his recalling it initial-ly as some 20 days after union meeting, and as occurring in the morningrather than late afternoon as recalled by all other witnesses.A In view of the immediate subsequent actions of the Raycor officials,I do not credit President Corssen's testimony that this development hadneither concerned nor bothered him, or that they did not immediatelytake ii ',.riously. RAYCOR CO.571Union because of medical benefits, Rosenberg testifiedthat Algerio volunteered that they would not come tohim because he was part of management. In rebuttal, Al-gerio testified initially that he did not tell Rosenberg thathe was for management, but that when Rosenberg hadasked him what he knew about a union and would hevote for them, Algerio had replied that he did not thinkhe was entitled to vote for them because he thought hewas part of management. Algerio acknowledged that hisstatus had been discussed and evaluated at the unionmeeting of August 9, and that after such discussion heunderstood he could vote. Algerio then explained that hehad not told Rosenberg that, but rather told Rosenbergthat he thought he was part of management because hedid not want them to fire him or put pressure on him.Thus, Algerio's testimony on the one hand to the effectthat he openly told Rosenberg he would join the Unionbecause it would help to pay for medical bills and his re-buttal testimony that, though believing the contrary, hetold Rosenberg that he did not think he was entitled tovote for them because he was part of management andso spoke to the management officials in order to avoiddischarge or pressure, involves, in my view, significantinconsistencies. Furthermore, Algerio's subsequent ef-forts of record to extricate himself from initial inconsis-tency only led to additional inconsistencies and ended ina response deemed wholly unconvincing because of ob-served demeanor, if not indeed also revealing on therecord a readily discerned effort to pass off these incon-sistencies with a seemingly flippant explanation of beingan effect merely of being a moody person. These circum-stances are the more significant because Algerio im-pressed me as an astute witness on occasion to anticipa-tory fault. Other points need not be belabored herein. Itis sufficient to relate the finding now made that I specifi-cally do not credit Algerio that he informed Rosenbergand Corssen on that occasion that he favored the Unionin any way, but rather, as is not infrequently the casewhen employees are confronted as to their union inter-ests and sympathies in such inquisitorial manner, soughtto conceal his own union interest and his awareness ofthe union interest of other employees from PresidentCorssen and Rosenberg. Under these circumstances, Ifind Rosenberg's version more plausible, and I creditRosenberg in his recollection that Algerio had essentiallyinformed him not only that he knew nothing about theUnion, but also that the union representatives would nothave approached Algerio because he was part of man-agement. Having so concluded, I am further constrainedto observe that as to Algerio's presented recollection inthese respects, with such readily apparent significance onthe ultimate matter of Respondent's awareness of hisunion interest and sympathies, by virtue of being showndemonstrably unreliable, there appears clear warrant forscrutiny of his other testimony offered in support of hisalleged wrongful discharge.In passing, I also note that Rosenberg candidly ac-knowledged that, in addition to the above questioning ofAlgerio, he had also asked the two office clerical em-ployees (Benson and Stadnyck) and the salesman (Hols-worth) if they had been approached by the Union orknew anything about the Union. Although not recallingthe sequence of his inquiries, Rosenberg testified crediblythat none had reported they had heard anything aboutthe Union. Stadnyck and Holsworth did not testify.However, Benson, who testified she had received thewritten copy of the telegram on the morning of Thurs-day, August 11, did testify; and Benson confirmed thatRosenberg came to the Raycor premises on the same day(thus notably consistent with other convincing testimonyof Schmal that Rosenberg had not come out on August10, but the next day). Benson confirmed as well that, assoon as Rosenberg arrived, which was some time beforelunch, Rosenberg had asked Benson if the Union had ap-proached her. Benson also testified credibly that this wasthe only time that Rosenberg had mentioned the Unionto her. I am thus wholly convinced and I find that theabove initial interrogations of Algerio and Benson oc-curred on August 11 before lunch.'8However, althoughRosenberg also in his testimony included Corssen Jr. asone individually questioned by him in the same manneras the others above, Corssen Jr. has denied such ques-tioning occurred. In this instance I credit Corssen Jr.'sdenial, noting that August 11 (being a Thursday) wouldhave been his regular day off, and his nonattendance atthe employee meeting held later that afternoon is con-firmed beyond the question.Corssen Sr., Schmal, and Rosenberg discussed thematter further at lunch. They were confused and did notknow what was going on, but wanted to find out if any-body knew anything about it, and they decided that theyshould try to find out what was happening in their shop.Schmal and Corssen then decided they should have ameeting with the employees; and, when Rosenberg sug-gested he talk to the employees, President Corssen au-thorized it.' The employees were notified and the meet-ing was held in the rear of the shop in the separate baywhere Mechanic Rezek regularly worked. On the weightof the evidence generally I find the meeting lasted ap-proximately 30 to 45 minutes and took place at the endof the workday of the shop employees, probably some-time between 4:30 and 5:30 p.m. Present for Raycorwere Corssen Sr., Schmal, and Rosenberg. Employees inattendance were Algerio, Gourlay, Labriola, Pomerantz,Rezek, and Stone.2018 Algerio had initially placed Rosenberg's inquiry of him within 3 to5 days of the union meeting, though on rebuttal Algerio placed it moredefinitively in time as occurring after the union meeting on August 9 andbefore management's meeting with employees which I find occurred inthe late afternoon of August II 1. Since I have credited Schmal's corrobo-rated testimony that Rosenberg did not come out to Raycor premises onthis matter until August II, I am convinced the interrogation of Algeriooccurred during the morning of August II1.I9 These findings are based on mutually consistent testimony of Cors-sen, Schmal, and Rosenberg. However, to the extent President Corssen'stestimony would indicate that Rosenberg did not discuss with him havingalready asked any others if they knew anything about the Union andtheir negative replies, I do not credit it on the basis of seeming implausi-bihty in view of the subject of their luncheon discussion.20 Falabella was not present as he had been bitten by a dog and washaving the injury treated that day. Pettinato was absent that day, and hewas discharged effective the next day. Corssen, Jr., was not in attendanceas it was his regular day off, and Michael Corssen was also not in attend-ance. Pomerantz (who was terminated on August 26) and Rezek, both ofwhom were in attendance at the meeting, did not testify in this proceed-ingRAYCOR CO. 571 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolding the Union's telegram up in his hand, Rosen-berg began the meeting by telling the employees thatRaycor had been contacted or approached by two unionmen and had received that morning from the Union atelegram stating that the majority of Raycor employeeshad requested the Union to come in. Rosenberg thenasked the group of employees if anybody know anythingabout it, and the employees all answered no.21According to Labriola, Rosenberg then first pointed tohim and asked if Labriola had signed a union card. La-briola replied no. Labriola relates that Rosenberg thenwent around the room asking each of the employees in-dividually the same question and receiving the sameanswer. Algerio did not confirm this. Stone's recollectionin this matter was also not wholly convincing in support.Stone relates that the employees were individually askedby Rosenberg or Corssen Sr. if the employee had signeda card or if the employee had contacted anybody in theUnion. Stone did confirm each employee replied no. Incontrast, Rosenberg's recollection was only that he hadasked each employee individually if the employee hadbeen approached by any member of a union, and eachreplied no. President Corssen supported Rosenberg indenying that Rosenberg had asked the employees whosigned a card or who went to the Union, and Schmal'srecollection in this particular area was acknowledged byhim as limited, and is not helpful. However, employeeGourlay, who impressed me as a generally frank andcandid witness, related that Rosenberg had begun the in-dividual questioning with him and had asked him and theother employees individually such questions as had theemployee been to a union meeting, met a union official,or met anybody from the Union. Gourlay confirmedeach employee replied no. Gourlay did not recall anyquestioning on who had signed a card. I am convincedfrom the weight of the above evidence and I find that inthis meeting Rosenberg interrogated the employees as agroup, and then interrogated them individually, essential-ly as to whether they had had any contact with theUnion, be it union officials or members; but that he didnot inquire of them at this time (e.g., poll them) as towhether they had signed union authorization cards.22However, I do not credit Rosenberg's and Corssen'se2 These findings are based on essentially mutually consistent and cred-ited testimony of employees Stone, Algerio, and Labriola, and the nota-bly not inconsistent testimony of Rosenberg, Corssen Sr., and employeeGourlay.22 To begin with, the record warrants the finding that these officials ofRaycor were novices at this time in such matters. I am simply not per-suaded by the testimony of Labriola that each employee was asked if hehad signed a card. As will become clear infra, Labriola's recollections asto this meeting were simply in many other respects either confused ornot shown supported by others in attendance, and on this matter his rec-ollection is not convincingly supported by Stone, let alone any others. Incontrast on this matter, the testimony of Corssen Sr. was firm and con-vincing and was consistent with the recollection of Rosenberg and, par-ticularly, Gourlay. If any employee, let alone each and all of the employ-ees, had been asked if they had signed a card, I believe Gourlay wouldhave recalled that fact, certainly as to himself, and would have testifiedas to it. For much the same reason I do not credit Stone's recollectionthat Rosenberg essentially then told the employees that he was going torequest from the Union the names of the majority of the employees whowanted the Union in the light of a similar lack of corroboration andGourlay's testimony that he recalled no reference to a letter or future in-quiry on same.summary testimony that the meeting degenerated at thisjuncture to merely miscellaneous side discussion, thoughit did develop clearly into a management-employee gen-eral discussion of employee gripes and wages and work-ing conditions.Thus, Stone (essentially corroborated by Gourlay)mentioned his family situation and brought up that hewas tired of the circumstance that every time theylooked in the newpaper they saw an ad for a mechanic atRaycot; and that it was like it came down to from oneweek to the next they did not know if they were goingto have their jobs.23Stone's recollection was that theysaid (generally) that they would see what they could doabout it; but Stone confirmed they also mentioned theylet Richie Pettinato go, but they were going to do thatanyway because of his lack of attendance and punctual-ity. In testifying as to the above incident, Labriola, ondirect examination, had related that President Corssenhad initiated Stone's above statements by asking Stone,"Why do we need a union in the shop?" However,Stone, testifying subsequently, did not corroborate such aremark was made by Corssen (or by anyone else), nordid anyone else corroborate it; and Gourlay, in his recol-lection, testified he did not think that was the case. Incontrast on cross-examination, Labriola had himself for-gotten who had made the remark. I do not credit La-briola in that respect; and further, I am constrained toconclude on the basis of the above considered findingand other similar such instances deemed readily apparentof record that Labriola, in testifying as to certain matterswhich others did not corroborate, evidenced a proclivityto embellish events with union or antiunion overtones,which substantially has weakened the persuasiveness ofhis individual testimony when uncorroborated or nototherwise shown supported independently by the record.I am thus wholly convinced and I now find only bythe above-credited conduct of Respondent's agent,Rosenberg, on August 11 in respect to his initial inquiriesof Algerio, Benson, and the certain other employees es-sentially as to what they had heard or knew about theUnion, whether they had been approached by the Union,and who was involved in it, and his later questioning ofthe shop unit employees as a group again generally as towhat they knew about the Union, and then individuallyin the group essentially as to their individual contactwith the Union, that Respondent has thereby unlawfullyinterrogated its aforesaid employees in regard to theirunion interests, sympathies, and activities, and as to theunion interests, sympathies, and activities of other em-ployees, in violation of Section 8(a)(l) of the Act.According to Stone, Rosenberg also said to the em-ployees, "Do you know that some people in the shopmight be reclassified in a lower classification? There is athing called class C mechanics and they only make mini-mum wage"; Stone recalled Rosenberg then mentioned$2 and some change. However, Rosenberg recalled tothe contrary that it was Stone who had raised the subject21 Other circumstances involving pledged credit, discussed infra,render quite plausible Stone's concerns in this area at this time. RAYCOR CO.573that there should be more incentive to earn money.24Corssen Sr. did not corroborate Rosenberg. Significantly,both Corssen Sr. and Schmal generally confirmed thatthere was discussion by Rosenberg of the mechanic clas-sifications. More significantly, General Counsel estab-lished on cross-examination of Gourlay that Rosenberghad mentioned A, B, and C mechanics and that heindeed had said, if a union came in, some mechanics maybe in class C, so it might be a step down for somepeople. Gourlay recalled generally that something wasalso said about the pay, though he did not rememberwhat it was. I thus am not persuaded by Corssen Sr.'sadditional testimony, in nature conclusionary, that suchstatements were not made in relation to the Union.Whether it was Rosenberg who initially broached thesubject of wages or not, I am equally convinced and Inow find that Rosenberg did tell the employees that, insubstance and effect, with a union in the shop some ofthe employees would risk receiving lower classificationsand resultingly suffer reduced wages; and I further con-clude and find that the same constituted an interference,restraint, and coercion of employees in their free exerciseof Section 7 rights, which conduct was thus itself viola-tive of Section 8(a)(l) of the Act.25Stone also related that Corssen Sr. told the employeesthat they were like a family there; and that, if it wasmoney or something like that, if they wanted moremoney, he could put them on piecework. (Labriola testi-fied Corssen explicitly said "I will give you an incentiveplan." Neither Stone nor Algerio corroborated such anexplicit offer was made.) Corssen Sr. denied that he hadtold the employees that, if they wanted, he could insti-tute piecework. However, Corssen Sr. otherwise didconfirm that he told Stone that he had worked for an-other company on piecework and had then explained toemployees how it worked; and, significantly, he con-firmed telling the employees that you can make moneyon piecework, though relating he also told them it isvery hard to do so. Rosenberg recalled Corssen didspeak of his own experience of being paid by the jobrather than by the hour in terms of: "If you are a goodmechanic, that is the best way to do it. But if you arenot a good mechanic, you have to redo the bad workover again on your own-at your own cost. For somepeople it's good, for some it's bad." Gourlay also con-firmed that Corssen did discuss his own work experiencein another shop,26and said that employees could basical-24 According to Rosenberg, Algerio also voiced a complaint about themoney he was earning, and Rosenberg replied "It seems to me Joe, thatyou are doing very well here, that you have got a nice increase, you getbonuses and you also get a percentage of the parts that are sold. So itlooks like you are doing fairly well from where you started." Rosenbergtestified that Algerio replied that he would always like to do better.25 The complaint was amended at the hearing to allege that Respond-ent threatened to "lower job classifications with lower rates of pay, lessagreeable and more arduous working conditions, and other reprisals." Ithus find merit to the amended allegation as to the implied threat oflower classifications and reduced wages. For reasons clearly appearinghereinafter, I find no merit to the remainder.26 In passing, I do note that Labriola's recollection on this matter wasthat Corssen Sr., in relating his past work eperience, had identified it asbeing with a union dealer. No other witness confirmed this, and CorssenSr. testified that his prior employment was not with a union dealer. Icredit Corssen, and I also do not believe he told employees to the con-trary on this occasion. Nor do I credit Labriola's again uncorroboratedly go on incentive bonus and make a lot more money outof it, but that it depended on the individual: "[I]f you aregood you can make it, if you're not good, you won'tmake money, if you don't fix it right, then you have torepair them on your own time."Following so immediately on the heels of interrogationof the employees as to their union interests, sympathies,and activities, it seems to me eminently reasonable forthe same employees to have discerned in these statementsthe thinly veiled willingness on the part of Respondentto afford them an incentive method of payment as an al-ternative means of earning more money, albeit with thefrank caveat errorless performance that would then berequired. I so find. I thus conclude and find that, bymaking such an implied promise of benefit, Respondenthas interfered with the free exercise of Section 7 rightsin violation of Section 8(a)(1) of the Act as alleged in thecomplaint.On what may be perceived as one of the more seriousof the 8(a)(1) complaint allegations, namely, the allegedthreat of plant closure, I find that General Counsel's evi-dence was least convincing. Labriola testified that,during the discussion, Corssen Sr. told the employees,"we don't want a union telling us how to run our busi-ness," and that Rosenberg then said they would be betteroff shutting the doors and putting locks on them. Stone'sversion was in part supportive, but still less than persua-sive, recalling it was said that they did not want a unioncoming in and telling them how to run the business, thatit would not pay, that they would be put out of business,and that they might as well put the lock on the door.However, Stone was unsure whether it was Corssen Sr.or Rosenberg who had made these statements, though as-serting that one or the other had. Algerio's version in ob-vious summation style was less impressive in accuracy ofrecall. Thus, Algerio testified Corssen said it would forcehim out of business, he would just as soon put the key onthe door and walk away, he could not survive, and hewould go down. Raycor officials in turn denied that any-thing was said about locking the door or the shop up.Gourlay testified significantly and affirmatively that hedid not hear Corssen say, if a union came in, they mightas well put a lock on the door, nor anything about theshop closing; and he also heard no reference by Corssenabout not being able to afford a union. Gourlay's testi-mony is thus largely supportive of Corssen, though thisone issue is observed to be in direct conflict with Al-gerio, Labriola, and Stone. Gourlay's testimony general-ly did not suffer the record credibility infirmities of theother witnesses, and I can discern no viable or convinc-ing reason to discredit him on this serious matter. Al-though I have found Stone to have been more consistentin his testimony and credible in regard to certain othermatters, there are certain other instances where cause hasappeared to discredit his recollection. In this seriousmatter (particularly in vagueness as to authorship) hewas neither fully convincing nor controllingly persuasivetestimony that Rosenberg told the employees that without a union theycould get up to 300--S400 a week in comparison with class C mechanicwages of $2.30, though this may have been his personal assessment uponhearing from both Rosenberg and Corssen Sr. on wages and on the in-centive method of payment.RAYCOR Co. 573573-f - 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the face of Corssen's corroborated denials. It was theGeneral Counsel's burden, as it is in all complaint allega-tions, to convince me by the preponderant weight ofcredible testimony that the facts of the complaint allega-tion are true, which in this instance, I conclude, he hasfailed to do. I shall, accordingly, recommend that thecomplaint allegation that Respondent threatened to closeits plant in violation of Section 8(a)(l) and (5) be dis-missed.C. Company knowledge considerations; the unionrepresentatives' visits to Raycor premisesSome degree of confusion in the record may be allevi-ated with the preliminary observation made that, whileElliott in his testimony speaks of but two visits to Ray-cor's premises, the union representatives actually visitedthe premises four times. The first and third visits of El-liott (and Oliveri) have already been noted; namely, thedemand for recognition made on Schmal on August 10and the request for reinstatement of Algerio and Stonemade to Corssen on September 6. President corssen re-lates there was an intervening (second) visit which iscompatible with Stone's recollection and, I find, whichprobably occurred on August 15 or 16. The last (fourth)visit occurred a few days to a week into the strike on theoccasion when the union officials sought the release ofStone's working tools. Close attentiveness to the wit-nesses' testimony in that light assists in resolution ofsome existing factual conflicts and is helpful in the evalu-ation of the extent of Respondent's awareness of individ-ual employees' observed contact with union officials onthe premises.It was Elliott's recollection that, after initially talkingto Schmal in the service area on August 10, he had thenwalked to the nearby parts room and reported to Algeriothe conversation he had just had with Schmal. Accord-ing to Elliott's recollection, they (he and Oliveri) hadthen walked around the shop and spoken also to certainother employees, Stone, Labriola, and (he believed) Fala-bella. Elliott's recollection was that he told these em-ployees at that time not to do anything out of the ordi-nary and to make sure that they came in on time.27 El-liott conceded that he had not noticed at the time wheth-er anyone saw him talking to any of these employees inthe shop. Labriola testified only generally that he talkedto the union representatives that day. Falabella did notcorroborate Elliott as to such conversation with him ashe did not testify as to having had any conversation withunion representatives in the shop or on the premisesprior to September 6.Elliott also testified as to a subsequent visit by theunion representatives to Raycor's premises on September2? Employee Pettinato was absent from work on the following day(August I 1) and discharged on August 12. Pettinato's discharge was for acontinued absence and lack of punctuality. It occurred after Pettinato hadreceived prior warning from Schmal over similar conduct, and his dis-charge is uncontested in this proceeding. I would thus presently addition-ally note that it would seem the more probable for such a comment byElliott (if indeed made at the shop at all) to have been made followingPettinato's August 12 discharge rather than before (on August 10) as re-called by Elliott, particularly in the light of the recent union access andconsiderable discussion with the employees (including Stone and Pettin-ato as well as Algerio) in the union meeting held the very night before.6, and to the holding of a conversation with PresidentCorssen at that time (in regard to the intervening dis-charges of Algerio and Stone) with Schmal present; butElliott did not otherwise recall (on cross-examination)having met President Corssen earlier; i.e., prior to therepresentation hearing/conference held on August 25.28However, President Corssen thereafter testified (withoutsubsequent contradiction by Elliott) that there was theintervening (second) visit of the union representatives tothe premises. Thus, President Corssen testified that thetwo representatives had come in and spoken to him inhis office, and that they had at that time presented Cors-sen with two forms for recognition of the Union that heshould sign, telling Corssen at the time that it would bebetter if he did so because it would otherwise cost thema lot of money.29First observing that there was some variance in thetestimony of Algerio as to the date, and that Algerio didnot testify as to any warning given to him by Elliott tobe on time, I note Algerio did relate an occasion whenElliott had reported to him in the shop that Elliott hadgiven Schmal the proposal to let the Union come in andthat Schmal had refused. I thus credit Algerio (and El-liott) to the extent of such a conversation being heldwith Algerio. Algerio also testified that Schmal and RayCorssen, Jr., were both in the shop at the time Elliotthad briefly conversed with him. Algerio recalled thatSchmal was about 6 feet away in the service area andvisible to Algerio through a window in the parts room,but, significantly, Algerio testified that he also had notobserved Schmal watch them (Elliott and Algerio) talk.Algerio further observing that Corssen Jr. was at thesame time some 35 feet away out in the shop in Stone'swork area. However, there was no convincing evidencethat Corssen Jr. was aware that the initial union contactwith the Company was being made at this early moment;rather, I am convinced Corssen Jr. did not becomeaware of it until, at the earliest, Friday, August 12.30g8 This is not to suggest that Elliott also met President Corssen at thehearing/conference itself, as I find that both Algerio and Corssen werenot in attendance. Apparently, at this time Corssen Sr. was engaged inarranging for new car deliveries to Raycor premises prior to an anticipat-ed longshoremen's strike."2 President Corssen acknowledged that at this time he was not famil-iar with the methods by which unions came to represent employees, norwith National Labor Relations Board proceedings in that regard.30 Falabella's testimony in rebuttal, as to having observed Ray Cors-sen, Jr. at one point some 3 to 5 feet away from Schmal in the vicinity ofthe hall or corridor at the (earlier) time Elliott was talking to Schmal,does not persuade me that Corssen Jr. was resultingly shown to havebeen aware even at that time of the union demand event then transpiring,particularly with Corssen Jr.'s subsequent convincing testimony that hewas without such knowledge. I am, however, convinced that Corssen Jr.,within a few days, did become aware of the prior contact of the Union.Thus Corssen Jr. did testify that Schmal had mentioned to him that hegot something in the mail about a union, a telegram (so he thought), andabout the Union coming in, but that was all. Although Corssen Jr. alsocould not place such conversation in time, his recollections of Schmal'sreference to a telegram receipt in the mail would appear to itself to logi-cally suggest that the occurrence of their conversation was probably onor shortly after his return on Friday, August 12, as the written copy ofthe telegram (I find) was not received in the mail by Respondent untilthe morning of August II, a Thursday, which has been noted was RayCorssen Jr.'s regular day off. I also credit the undenied testimony of Ray-mond Corssen Jr. (corroborated as it is by Michael and Raimund CorssenSr.) that his father had a rule not to discuss business at home, and I amContinued RAYCOR CO.575Stone confirmed that it was the day following the cardsignings, thus August 10, that Elliott and Oliveri initiallycame in to the shop and spoke to Schmal. However,Stone (also) did not offer any corroboration of Elliott asto any conversation between Elliott and Stone that day.Rather, it was Stone's recollection that it was later,about August 15 or 16 (Monday or Tuesday) that Elliottand Oliveri had come by his workbench while he wasworking on a car. Stone testified that he was alone at thetime, recalling that Labriola was out testing a car, and herecalled also that neither Falabella nor Pomerantz wasthere, circumstances wholly consistent with the notedfailure of Labriola and Falabella to subsequently confirmthat any other personal conversations had occurred be-tween them and Elliott on the premises (even) at thistime. Stone's further recollections were that the unionrepresentatives on this occasion had told him that theyhad requested Corssen to sign the papers that would givethem the right to have a vote in the shop, which also ap-pears compatible with President Corssen's (inexpert)summary of the visit, and that Corssen had refused andwas not going to sign the papers. I am convinced on thebasis of the above, and I find, that Elliott is misstaken asto whom he spoke on his first visit; and I find that he didnot talk to either employee Stone or Falabella on August10, though he did talk to Labriola and to Algerio on thatdate. I am further convinced and find that the occasionof a conversation with Stone (but not others) relates toElliott's second visit, which occurred the next week andprobably on August 15 as Stone recalled.Stone also testified that Ray Corssen Jr. had seen theunion representatives in the shop that day talking to him.However, such involves a conclusion on the part ofStone and not admission by Corssen Jr. that at thatmoment he knew their identity, for Stone also testifiedthat Corssen Jr. had asked who they were. Stone's replywas noninformative as he told Corssen Jr., "I don'tknow. You know they just came up to me and askedwhat I was doing." However, I have found Corssen Jr.did shortly after his return to work become aware thatthe Union had contacted Respondent. On direct examina-tion Corssen Jr. nonetheless asserts that he was notaware of any union representatives coming to the shopprior to September. Corssen Jr. confirmed Stone that onan unspecified date he had previously seen two individ-uals with or near Stone in the shop area, and that helater learned they were union representatives uponseeing them on the picket line in September. He also tes-tified that he had not known who they were at the timehe first saw them in the shop area. I credit the latter, butnot the former, for the following reasons. At the hearingCorssen Jr. recalled that on the particular occasion inquestion he was outside with some customers aboutnoontime one day (noted as consistent with Stone's rec-ollection that he was alone) when he had observed thetwo men in the shop area through open shop doors.Corssen Jr. was quite plausibly sensitive to the circum-stances that the shop is a posted one, and that unauthor-ized visitors are not permitted in that area because of in-wholly convinced and I find that Corssen Sr. had not discussed theUnion with them at home in the interval.surance restrictions. Additionally, Corssen Jr. testifiedthat Respondent keeps chained attack watchdogs on thepremises, that there exists danger that, if a person strayswithin chain length, he will be bitten by an attack dog,and that such had occurred in the past. Corssen Jr.'s in-terest in the men in that area at that time on the basis ofthe above evidence considered alone is equally support-able of an inference of an interest prompted by businessreasons as well as union considerations. As we shall see,I am convinced it partook of both.Corssen Jr. testified that, after he finished with his cus-tomers, he returned to the shop area because he wantedto see if the men were still there. He observed that themen were no longer there. Nonetheless, he confirmed hehad then asked Stone who the men were because theyhad been in Stone's area. Corssen Jr. essentially corrobo-rated Stone that Stone had then told him that Stone didnot know who they were; and, when Corssen Jr. thenasked what they had said, Stone had replied somethinglike "they wanted to know what he was doing, that'sall." Corssen Jr. testified that Stone's answer had satis-fied him at the time. Corssen Jr.'s testimony at the hear-ing as to this event in large measure is observed to beessentially factually compatible with that of Stone.3'However, the related evidence does not end here,though the compatibility of the account between Stoneand Corssen Jr. significantly does.Stone also testified that it was later that afternoon, onan occasion when Stone was coming out of the restroom,that he had overheard through the wall partition (but didnot see) Corssen Jr. engaged in a conversation with an-other person in the showroom. Stone testified that heheard Corssen Jr. ask, "Who were those guys that werein the shop this morning." An individual, whom Stone atthe hearing would identify as having been either CorssenSr. or Schmal, replied they were from the Union. Ac-cording to Stone, Corssen Jr. then stated he had seen themen talking to Stone at Stone's workbench. At the hear-ing, Stone offered the explanation that he had concludedit had to be either Schmal or Corssen principally becauseof accent, testifying that it was not Rezek who had a dis-tinctive accent, nor Gourlay, whom he recalled was onvacation at the time. Although the record reveals thatGourlay had not started his vacation until later inAugust, Stone's additional testimony that mechanicswould not have been in the showroom at the time wasnot convincingly contradicted. However, Respondentdid establish on cross-examination that Stone had beenmore definitive in identification in the prior affidavitgiven on October 4, and had then identified the personspeaking with Corssen Jr. as being Corssen Sr.3231 In passing, I note that despite the prior affidavit seeming to placethe incident earlier than August 15 or 16, at the hearing Corssen Jr. wasunwilling to specify the date of this incident, testifying it could have beenthe beginning, middle, or end of August, as the incident did not occur tohim to be anything special until after the picketing began. I find the indi-cations of the prior statement as to the date not of controlling signifi-cance because of the weight of consistent evidence from several sourcesthat this event took place on August 15 or 16, and in any event later thanAugust 9 or 10.32 Respondent would argue that this identification vacillation had onlyoccurred after it was indicated that Corssen Sr. was not present onWednesday, August 10. However, the underlying premise is observed toContinuedRAYCOR Co. 575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorssen Jr.'s testimony in the main was that he wasnot involved with the Union; and he has effectively indi-rectly denied the above conversation with Corssen Sr.,as he testified that his father did not talk to him aboutthe Union, and that he did not know who the men wereuntil the strike began on September 6 when he saw themon the picket line. Corssen Jr. also testified that he hadnothing to do with the subsequent discharges of Algerioand Stone, and that he did not learn about the reasonsfor their discharge until after the strike began; but oncross-examination he retracted the latter assertion, con-ceding the inherent probability was that he would haveinquired and learned of their situation earlier when heobserved Algerio and Stone were not at work. Further-more, although also denying that such a conversationcould be overheard by one on immediately coming outof the restroom, he otherwise conceded that, if an indi-vidual were passing by directly on one side of the roompartition, the individual would be able to overhear sucha conversation if carried on directly on the other side ofthe partition in the showroom. Stone's overhearing ofsuch a conversation is one which is thus deemed whollyfeasible. Corssen Sr. did not specifically deny the con-versation. He testified rather that he did not recall anyconversation (other than those referenced by him herein)about the Union prior to August 25. Benson, a whollycredible witness, testified to the contrary.33Thus,Benson, initially called as a witness by Respondent, sig-nificantly also testified that, after Rosenberg's question-ing of her on August 11, President Corssen had some-time later in August asked her if Ray Stone had men-tioned anything to her about a union; and that, when shehad replied no, Corssen Sr. had then said to her that hedid not think a union was necessary in the shop as theywere too small, but, if they voted the union in, there wasnothing he could do about it. I credit Benson. It wasstipulated that a copy of the petition filed on August 12was subsequently served on Raycor on August 17 withenclosed notices (of employee rights). The latter noticeswere promptly posted by Schmal in the shop. There isno evidence of any further or subsequent independent al-leged violation of Section 8(a)(1) (that is, unrelated todischarges). Indeed, Benson otherwise testified that Cors-sen Sr. never told her that he would prefer the Unionnot to come in, nor did he ever ask her to obtain anyinformation about the Union.341 am fully convincedthat, by the time of the instant conversation under dis-cussion, Corssen Jr. was aware the Union had recentlycontacted the Company about "coming in" or "unioniz-ing" the shop. I further conclude it was already theCompany's adopted position as of August II to awaitclarification of the issue and withhold and/or declinerecognition to the Union at this time. Equally significant,the questions that Corssen Jr. asked of Stone are fullybe faulty, as I have credited Stone's recollection of the incident as occur-ring later, and find that it occurred probably on the fifteenth. which iscompatible with Corssen Sr 's testimony of a second visit.a3 Employee Stone was married to Benson's niece, and Benson was in-strumental in Stone's initially obtaining his employment with RespondenLa4 In view of the numerous earlier findings of unlawful interrogationsof employees, it would seem unnecessary to reach any issue of whetherunder the circumstances the latter inquiry of Benson, not a matter of spe-cific complaint allegation, was a matter fully litigated hereincompatible with, though not by themselves conclusiveof, an interest in identifying the men who had ap-proached Stone in his work area and their purpose indoing so. Indeed, the questions actually put wouldappear to be more so (content wise) than with an ex-pressed design only to remove or preclude return of un-authorized visitors from the restricted area. Thus, therewas no warning or criticism of Stone in the latter regard.Although the issue is not one free from doubt, I con-clude and find that the evidence presented by the Gener-al Counsel prevails in showing the overheard conversa-tion advanced by Stone was both feasible and moreprobable than not. I accordingly find that PresidentCorssen at this time was made aware of a report thatunion representatives had made a personal contact withemployee Stone in the shop on August 15. Finally, al-though there is no convincing evidence of record thatAlgerio was similarly observed by Respondent in contactwith any union representative in the shop, on this record,Stone and Algerio (though Algerio less so) appear tohave been the principal outspoken employees at theRaycor employee group meeting.As noted, a subsequent prehearing election agreementconference was held by the Regional office on August25. Present for Raycor were Schmal and Rosenberg andfor the Union were Elliott and the Union's attorney.Among discussion, following which the parties arrived ata consent election agreement, there was a discussion ofthe eligibility of Algerio and the noneligibility of Mi-chael Corssen. After discussion of Algerio's status by theparties and the board agent, which indicated at that timehis nonpossession of statutory powers, Algerio's namewas added to a submitted list of employees on the pay-roll, while the name of Michael Corssen was in turn de-leted on the basis of being ineligible by virtue of beingthe son of the major stockholder and president of Re-spondent.35Rosenberg's relations as to what happenedthereafter are somewhat confusing. At one point he re-lates management sat down to discuss the possible out-come of the election, only to otherwise relate he wasvery late for an appointment to which he was driven bySchmal, and he left on vacation the next day. In anyevent, it was Rosenberg's recollection that it was byvirtue of this conference and the Union's claim thereinthat it had signed cards from the majority of the shopemployees that they realized the shop employees had nottold them the truth. According to Rosenberg (denied bySchmal and Corssen), they subsequently sat down andtried to figure out who was for the Union and who wasnot, hoping the Union would not win, but concludingthe Union was favored. Rosenberg's testimony was alsoconfusing, if not inconsistent, on the evaluation madespecifically as to Algerio and Stone. Thus, Rosenberginitially testified that they did not think Stone was in-volved with the Union, but were not sure of Algerio,"I The Employer had submitted to the Board's Regional Office in con-nection with the representation case matter a list of shop employees pre-pared by Benson at Respondent's instruction. Algerio's name did notappear thereon, while Michael Corssen's did. The list (presumably usedadministratively as a showing-of-interest list) was, in any event, apparent-ly used as a working list in the election agreement discussions and forfuture service in preparation of an "Excelsior List'" for the upcomingelection. RAYCOR CO.577and that he did not remember either Schmal or Corssensaying that Algerio and Stone were for or against theUnion, only to testify on another occasion that sometimeafter the meeting he believed that Corssen and Schmalhad indicated they thought that Stone and Algerio maybe prounion. Although both Corssen and Schmal havedenied such discussions and evaluations took place, Iconstrue the testimony of Rosenberg as an admissionagainst Respondent's interest, noting that Corssen Sr.otherwise did testify that Schmal and Rosenberg had re-ported back to him that an election had been set up. Iconclude and find that, at some point prior to the dis-charge of Algerio and Stone, Respondent's principalshad in fact formulated the opinion that Algerio andStone might be prounion, and that it was likely the ma-jority of the employees would vote for the Union. It re-mains to consider the evidence as to whether the subse-quent discharges of Algerio and Stone were for thatreason or for other surfacing just and independent cause,as urged by Respondent was actually the case.D. The discharges of Joseph Algerio and Ray StoneAccording to Algerio, he was working overtime onTuesday, August 30,36 when at or about 6 p.m. CorssenJr. came up to Algerio and told him that Corssen Sr.wanted to see him for a minute. Algerio went to thefront office to see President Corssen. There was no oneelse present. Algerio was notified he was being terminat-ed. According to Algerio, the principal reason initiallygiven to him for his termination was that there was abusiness slowdown, and that only secondarily were otherreasons advanced, viz, that there were too many billscoming in and that he should not have extended credit ashe did. Thus, according to Algerio, President Corssentold Algerio that he was going to have to let Algerio gobecause business was slack of late, or slowing down. Al-gerio replied he did not believe that because he had justreceived a pretty good commission check for the firstweek in August, and asked how could business be off ifhe was selling more parts.a7According to Algerio, itwas only then that the other reasons were mentioned,with Corssen Sr. saying: "You cost me too much, I haveto let you go. I can't do anything about it, I have to runthe parts room myself."38 Algerio also testified thatPresident Corssen had also told him that he should not38 Although initially testifying that he was discharged on August 29 asthe complaint alleged. Algerio later confirmed that he was working onAugust 30 when certain supplies were delivered, which included an erro-neous delivery of an excessive amount of spark plugs, which, because ofhis termination, he did not have an opportunity to correct. It was Re-spondent's contention that the foregoing overordering of spark plugs wasone facet of Algerio's general overordering, discussed inia."7 Algerio related as other considerations that business in relation tothe prior year was not slowing down, that BMWs were becoming the in-car, that the summer was busier than the summer of a year earlier, andthat the oncoming winter (he felt) would be busier likewise. Algerio alsorelated that in the beginning of the fall is when all the new cars comeout, and is also a period when there are a lot of cars sold which are leftover from the prior year. Although all of these considerations may vwellhave been true, they do not offset the thrust of fiscal records in regard toan excessive inventory buildup, discussed infra.38 On another occasion Algerio confirmed Corssen had said, "Wecan't afford to keep you here: it is costing too much to run the parts de-partment; we will have to do it ourselves "have extended credit to people in the shop. Algerioasked as to whom he should not have extended credit,and Corssen replied, Ray Stone. According to Algerio,they then went back to the parts room so Algerio couldget his personal belongings. Algerio recalls that Corssenmade some inquiries about some of the things that had togo out the next day, and, after Algerio explained them,39he then left. Algerio testified that he has never thereafterbeen offered his job back.On cross-examination, Algerio acknowledged that hecame in the next day, August 31, a Wednesday (CorssenSr.'s day off), and talked to Corssen's secretary, Benson,requesting a letter that he might take to the unemploy-ment office in regard to being laid off from work byCorssen (solely) for lack of work. (Algerio would ex-plain this action on the basis that the major reason for hislayoff was President Corssen's statement to him thatbusiness had slowed down, and that other reasons ofoverordering parts and extension of credit improperly toStone were only added by Corssen at the end of theirconversation.) According to Algerio, Benson replied thatAlgerio would have to wait until President Corssencame in. Algerio confirmed that he did suggest to thesecretary that she write the letter up then, and, if Cors-sen said it was alright he would then sign it. However,the secretary declined, saying she would wait until Presi-dent Corssen came in. According to Algerio, when Cors-sen came in, he would not let Benson type up the letterand said he would not sign it. (Algerio testified that hewas subsequently denied his unemployment claim be-cause of claimed discharge for cause in overorderingparts and certain credit extended on an engine, infra.)Benson testified that she first learned of Algerio's dis-charge on the morning of August 31 (Wednesday), whenAlgerio came into her office and asked her, "Would yougive me some kind of a letter stating that I was let gobecause of lack of work so I can go down to file for myunemployment." Benson told Algerio she could not dothat, and also that she did not think that was the waythey handled it, telling Algerio that normal procedureswere that he had to first go down to apply for unem-ployment, and "they in turn will send us a form to fillout, and we'll send it back to them." Benson further re-lates that she confirmed it with Schmal, who instructedher not to do so, and that Algerio should go throughnormal channels. The parties stipulated Corssen Sr. wasnot on the premises that day. I credit Benson.Respondent confirms that Algerio was discharged be-cause he overordered parts, but also because of an exten-sion of credit to employee Stone, which they concludedhe had covered up.Thus, Corssen Sr. testified that in early June he no-ticed that the bill for parts (viz, for May purchases) wasextremely high. At the time Algerio was in full charge of39 Algerio confirmed that one such item as an outstanding hill f Ja-cobsen's Garage This customer had given Algerio a large dsit adhad three bills for supplies ordered The deposit was suffilcient to( cer75 percent of the amount due. but enough only to co'ser to of threebills The two bills and deposit were processed through the secretar Ittierecalled that the remaining hill, which was not fully paid, w;il either onhis clipboard (where he regularly kept unpaid hill) or th the certainparts not as yet picked tip Algerio explained that as a pending natler toCorssen SrRAYCOR Co. 577 the parts department, which included the ordering ofparts. (Corssen Sr. testified that, following his account-ant's review of the Company's May statements, he had adiscussion with his accountant, who at that time firstwarned him that the Company was buying too manyparts, and that Rosenberg had recommended at that timethat he go to Algerio and slow it down, as the Companywas investing too much of its cash in parts. On cross-ex-amination Corssen Sr. otherwise explained sales were notevidencing the usual 30 percent (to 40 percent) retailmarkup on the parts being purchased.40Corssen Sr. re-lated that it was on this occasion, and for the firsttime,41 that he went to Algerio and instructed Algeriothat he was to slow down in his ordering of parts as theamount of money being spent on parts by the Companywas too much. At the beginning of the following month(July), parts orders (for June) were lower, but, accordingto Corssen Sr., still higher than the prior average towhich he was accustomed. Corssen Sr. related that heagain spoke to Algerio, telling him to make the orders aslow as possible. However, when the July bill came in (inearly August), it was again high. According to CorssenSr., on this occasion he told Algerio that from that pointon Algerio was to order parts only for warranty pur-poses or on customer direct orders; and that on anystock items Corssen Sr. desired to first see the order.Corssen Sr. testified that they were required to pay theBMW bill every month or stood to lose their credit, thatthey were always a little behind in paying other bills, butthat the payment of their other bills at this time stretchedto over 60 days, which was not normal.Rosenberg wholly corroborates Corssen Sr. as to Re-spondent's developing fiscal difficulties and their causes.Thus, Rosenberg relates that his firm would have an em-ployee collect financial data once a month which Rosen-berg would review monthly. Rosenberg confirmed thathe had earlier made recommendations to Corssen Sr.concerning the amount of parts ordered. Rosenberg re-called that Respondent had some difficulty in meeting itspayments to BMW in May because parts purchased were1976 BMW Parts578DECISIONS OF NATIONAL LABOR RELATIONS BOARD1977Feb.Mar.Apr.MayJuneJulyAug.in excess of sales. Rosenberg testified that in June he rec-ommended to President Corssen that a stop be put on thepurchase of parts, and told Corssen that he should buyonly what he needed. Rosenberg related that Corssen re-plied he would do so, that he observed purchases de-clined in June, but that in July and August the partsorders placed skyrocketed again.The parties have introduced by stipulation that partsorders and sales monthly totals in the pertinent periodwere as follows:BMW PartsOrdered$7,162.888,535.6410,336.6914,394.069,398.0215,540.3815,306.77$80,674.44BMW PartsSales$16,665.4010,923.4015,193.3611,230.2918,724.9417,315.7419,562.38$109,615.51It is initially observed that sales in May were $3,163.77below parts orders in May, and that parts orders werereduced in June only to exceed the level of May's ordersin the months of July and August. On the other hand, itis observed in the same 4 months that total sales exceed-ed parts ordered by $12,194.02 ($66,833.25-$54,639.23);and in the 6-month period ending in August sales exceed-ed parts orders by $28,941.07 ($109,615.51-$80,674.44), asAlgerio generally testified was the case and was a factornot being considered by Respondent. It is further ob-served, in passing, that sales in the first 3 above monthsimmediately prior to the May parts order placed by Al-gerio exceeded parts ordered in the same period by$16,746.95. Nonetheless, it was Rosenberg's testimonythat on his analysis in May it was very obvious that theamount of parts ordered were excessive.The comparative differences and ratios of 1977 ordersand sales as compared with 1976 are the more reveal-ing:1977 BMWPartsFeb.Mar.Apr.MayJuneJulyAug.Orders$3,450.794,695.124,709.174,528.286,089.006,124.885,873.93$35,471.17Sales$10,027.9011,027.0910,120.128,170.2712,244.2511,575.8512,082.47Differences$6,577.116,331.975,410.953,641.996,155.255,450.976,208.54Orders$7,162.888,535.6410,336.6914,394.069,398.0215,540.3815,306.77Sales$9,502.522,387.764,856.67-3,163.779,326.921,775.3642 4,255.61Differences$16,665.4010,923.4015,193.3611,230.2918,724.9417,315.7419,562.38$10,615.51_. __ _ _ _ _-- --- --- ----------$75,247.95 $39,776.78 $80,674.44$35,268.6140 For example, on the May parts' order of $14,394.06, a 30-percentretail markup would call for corresponding sales of $18,712.28($14,394.06 parts' order plus markup of 4,318.22), as compared withactual sales that month of l11,230.29. Of course if 40-percent markupwere to ie factored, the variance becomes even more pronounced.4" Algerlo istified that since the beginning of the year with higherparts' orders occasioned because of higher sales, Schmal and Corssen Sr.,nonetheless, had routinely been critical of his parts' ordering because itwas higher than the prior year. However, I credit Corssen Sr. that he didnot discuss the parts' orders in the period February-April, as being moreprobable in view of the 30-percent markup that is shown was realized inthese months.4Z Corssen Sr.'s recollection of continued buildup in August is less per-suasive. Thus, the 30-percent retail add on to 15,306.77 for parts orderswould essentially call for sales of $19,898.80 (15,306.77 for the ordersplus the 30-percent retail markup of 4,592.03), comparing fairly withactual August sales of 19,562.38. However, as noted, Corssen was him-self exercising greater control over purchases at this time, and, as therecord reveals, the rate was still not what it had been in the prior year,nor what it became in subsequent months after the discharges, viz, 1.6 to1. RAYCOR CO.579Preliminarily, it is observed that, although sales in 1977were up as attested to by Algerio, the sales-orders differ-ences in 1977 were down from 1976 in March and Apriland significantly so in May. It is readily apparent thateither there was a profit drop in the sales-price/parts-cost ratio occurring, or an inventory increase had oc-curred, as was attested to by Rosenberg. No convincingtestimony or evidence was offered to support the former.I credit Rosenberg that his analysis of the May monthlysales-orders totals indicated to him that a parts inventorybuildup was occurring as of May 1977; and I find aswell, as he noted, that after a reversal in June the build-up resumed in July. Stated in the overall and perhapsthen the more simply viewed, on parts ordered Februarythrough August 1976 totalling $35,471.17, there weregenerated sales of $75,247.95 in the same period, or a2.12 to I sales-to-parts-cost ratio; while in the sameperiod in 1977, on $80,674.44 in parts orders and in-creased sales of $109,615.51, there was a significantly re-duced sales-to-parts-cost ratio of 1.35 to 1. As noted,Rosenberg concluded and testified the explanation lay inexcessive parts purchases and inventory buildup. Thesame is further indicated by a comparison of the totalsales excess in the lower monthly sales and orders in1976 of $39,776.78 with the higher 1977 monthly salesexcess over 1977 orders of $28,941.97; namely,$10,835.71 higher in 1976 despite the $34,367.56 increaseof sales in 1977 over 1976. Finally, there is also moreclearly discernible an inventory buildup in a comparisonof the increased parts orders in 1977 over 1976 as com-pared with sales for the same periods; viz, comparison ofa 1977 parts orders increase in the above 6-month periodof $45,203.27 ($80,674.44 minus $35,471.17) with the 1977sales increase of only $34,367, thus a net excess of partsorders over sales in this period of $10,835.73. I accord-ingly find that Corssen Sr.'s testimony that Algerio wasoverordering parts in this period was not only corrobo-rated by the firm's accountant, Rosenberg, but otherwiseconfirmed by the fiscal records herein.43Algerio'ssigned summarized dollar inventory buildup confirmsthis fact.It is nonetheless the General Counsel's contention thatthe parts ordering by Algerio was not the sole reason forAlgerio's discharge, the General Counsel pointing outthat sales were rising appreciably and the parts orderingcannot be attributed to Algerio's seeking personal remu-'s There was much litigation in this case relative to what I deem asubordinate contention that Algerio was overordering parts as a result ofhis taking part in a certain 6-month sales promotion competition put onby BMW, commencing in the general period of March, for personal gain,as to which, it would appear, the evidence is much less convincing.However, in view of the above findings that there was an overorderingof parts by Algerio (for whatever reason), in my view, I need not reachor resolve such additional contentions.neration, as 90 percent of the sales made did not apply toAlgerio's credit under the various sales promotion plans;and perhaps more significantly that Respondent wasaware of the situation for several months, and indeedmore recently had been responding to it by approvingthe orders made. There is a degree of merit observed insuch contentions. However, that was not the only reasonadvanced for the discharge of Algerio (and Stone) at thistime, which brings us to the factually complex issue ofAlgerio's extension of credit which had been made toemployee Stone and Respondent's contended coverup byAlgerio when Stone could not pay on time.Parts Room and Front Office Invoice ProceduresTo begin with as a matter of general background, Al-gerio sold parts both wholesale to nearby shops andretail to customers, which covered distribution of partsfor repair of units serviced in the shop. He also orderedrepair services from certain suppliers as required for Re-spondent's shopwork. Everything that was ordered fromoutside the shop was charged on Respondent's credit forbookkeeping purposes. When Algerio received the partsor services ordered, he would receive accompanying de-livery invoices from the supplier of same. Algerio main-tained a file in the parts room for each supplier of partsof services to Respondent in which he would retain thedelivery invoices, and, at the end of the month (or whenasked by the secretary who maintained her own invoicefiles), he would give the supplier files to the secretary forthe payment of the monthly outstanding supplier bills.When items were sold retail (or wholesale) to customersfor cash, a numbered receipt was generated and given tothe customer, and a copy thereof with the cash waspassed on to the secretary through an open window be-tween the parts department and the secretary's office. Itappears that the above facts are not disputed.Algerio also testified that there was an establishedpractice in the shop whereby employees could orderparts from outside suppliers for themselves or friends,utilizing Respondent's credit. In such cases, pursuant tomanagement's instructions, an unnumbered internal in-voices was generated in the name of the employee whenthe ordered part was received in the shop. (Parts weredelivered either the same or next day.) Frequently, Al-gerio would collect the money on the spot when the partcame in. The money with the generated unnumbered in-ternal invoice (original and copy) was then passed on tothe secretary. Apparently not infrequently in the case ofan employee purchase, if the part arrived in the begin-ning or middle of the week, Algerio would accept a laterpayment on Friday when the employee received his pay-check. On cross-examination Algerio clarified that, whenthe part (or service) came in, he would usually sign forthe delivery. In the case of a part for an employee, hewould then mark on the supplier delivery invoice thatthe particular part was received for the particular em-ployee, and then generate an unnumbered invoice forthat employee also with cross-reference to the supplierinvoice number. If a repair service similarly was orderedand came in, he would also sign for the repaired item,then generate the internal invoice and put on that inter-nal invoice the number of the repair supplier invoice.RAYCOR Co. 579 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe delivery invoice for repairs service would then gointo his supplier file of such bills to be paid at the end ofthe month. According to Algerio, disputed in part byRespondent, prior to receipt of the money in paymentfor the part (service) purchased by an employee or alocal customer, both the customer's or employee's (re-ceipt) invoice and the Company's copy thereof (whethernumbered or unnumbered) were maintained on a clip-board kept in the parts room pending payment. Algeriorelates that the employee would normally pay by Friday,if he did not pay in cash immediately; but, contrary toRespondent, Algerio testified that there was no estab-lished rule as to how employees should pay.44Corssen Sr., testifying generally as to Raycor's overallinvoice and billing operational procedures, confirmedthat, when a delivery was made by a supplier or repairservice, i.e., by the Emil Nass delivery man, a delivery(yellow copy) invoice went to Algerio which served as areceiving ticket. Corssen Sr. added that supplier Nasswould subsequently send Respondent a monthly state-ment, or bill, with duplicate invoices for the month at-tached, which went to the front office (Benson). Thesetwo Nass invoices later came together for review whenthe bill was to be paid. In general, the front office wentthrough the invoices, comparing the invoice numbersand amount on the yellow copy with the statement's in-voice; and, after that comparision was made, the bill wasready to be paid as that check indicated everything wastaken care of. Corssen Sr. related that he normally wasnot involved with these procedures prior to payment.Benson fully corroborated Corssen Sr. with still addi-tional operative detail provided as to the billing proce-dures from her vantage point. Thus, Benson testified thatthe normal billing and payment procedure was as fol-lows: Every month Respondent would receive a monthlybilling statement from their suppliers, including e.g.,"Emil Nass." She would receive together with the bill-ing statement a white invoice copy for each of the re-flected part/repair services supplied. This would identifyto her what was purchased/ordered in that monthlyperiod. She confirms that, when parts, etc., were re-ceived at the shop, they were accompanied by a color-coded delivery/packing slip or invoice which would benormally signed for by Algerio as received by him andthen kept in supplier folders in the parts departmentdrawer. At the time of intended payment of the suppli-ers, Benson would ask Algerio for such delivery invoices(or in his absence obtain them herself), match them upwith the invoices which accompanied the billing state-ment, prepare an appropriate check, and pass the afore-said billing statement and matched white and color-coded invoices on with the check for Corssen's finalreview and check signature. (Only Corssen Sr. orSchmal were authorized to sign checks.) If she were notpaying the supplier bill for the month, she would merelystaple the white invoices to the monthly billing statementand retain the same in her pending file for that supplier44 Falabella testified his practice way to pay on the spot. Labriola'spractice was to pay on the following payday (Friday) Gourlay did riotcharge such items. Stone's practices apparently were to pay anywherefrom the same day to by the second Friday except as to certain motorrepair work performed by "Emil Nass," discussed infra.until payment was to be made. During the same period,the delivery invoices would be retained in Algerio's files.Benson confirms (contrary to Stone's understanding) thatCorssen would thus not normally know any part, etc.,had been purchased from a supplier until it was beingpaid for.President Corssen confirmed that employees have beenallowed to charge parts (ordered outside) with Algerio,and that occasionally an employee has asked him orSchmal for a deferred payment, which has been granted.He also candidly admitted that he had never told Al-gerio that he was not to permit credit to be extended toemployees over a certain amount, though he also couldnot remember an employee ever having had repair worksent out. Corssen Sr., however, testified in a firm mannerthat he instructed Algerio a year previously that everyinternal (employee) charge had to go up front right awayor at the latest by that Friday, so the item would getpaid for, or they would know about it. On rebuttal Al-gerio confirmed that he was instructed to write up suchinternal invoices, but denied that he was instructed topass the internal invoice up to the secretary that sameday or that week.Benson's regular duties included the custody of andcomparison of all billing statements and invoices andpreparation of all checks for payment. She confirmedthat the BMW bill was the largest bill and was paidevery month. Benson recalled that the BMW parts billsin the period June through August were quite high; andthat in this same period she had occasion to hold back onpayment of some other supplier bills because they werehaving trouble getting money together to pay all the billssince most of their cash flow was going to pay the BMWmonthly account. Benson specifically recalled that Julyand August were two such bad months; and she testifiedthat the monthly statement of "Emil Nass" was one suchdeferred bill. Another was that of supplier Select AutoRadio, Inc.45is According to Corssen, it was about mid-August when a supplier,Select Auto Radio, Inc. (SAR), visited Raycor and requested that theiroverdue bill be paid. The record reveals that the bill was paid on August15 In reviewing the SAR statement of July 31, covering the June andJuly purchases. Corssen Sr related that he came across one item whichhe could not identify He asked Algerio about it, and Algerio told himthat it was fr an amplifier which he had ordered for himself Algerioalso acknowledged that he had not paid the bill yet Algerio told CorssenSr. that he could lnot find the (internal) bill, saying that he would look forit and pay it right away Respondent introduced in to evidence the corre-sponding internal ivoice fr Algerio (Resp Exh. I I) hbearing the date ofJuly 5, which establishes the bill was paid However, the date f actualpayment is rnot indicated, though it is clear on this record it was not paiduntil after August 15, as I credit Corssen's testimony in that regard Al-though Respondent has conceded that the above incident had nothing di-rectly to do with Algerio's subsequent discharge, the incident is advancedby Respondent as supportive of Corssen's bases to subsequently questionthe more seriously iewed activities of Algerio in the running of the partsdepartment, which it contends also came to light only later. GeneralCounsel established that President Corssen had issued no warning to Al-gerio in regard to the failure to pay the SAR bill timely or otherwise.However, President Corssen testified that this was the first such incidentwhich had come to his attention; and Algerio, on rebuttal, acknowledgedthat there was disappointment on Corssen's part that he had not gottenthe bill right away. Nonetheless, Corssen Sr. candidly related that he didnot conclude or suspect from this incident that Algerio was not an honestemployee- RAYCOR CO.581Benson also essentially corroborated President Corssenas to the handling of internal invoices on employee pur-chases. Thus, Benson testified that the procedure for anemployee purchase was that Algerio would prepare aninternal invoice in duplicate. The latter would normallybe passed on with the cash, marked paid by her, and aninvoice then returned to the employee to serve as a re-ceipt with an invoice copy passed on for Corssen'sreview, which he then retained on file. Benson thus fur-ther confirmed that Corssen would not normally knowthat an employee purchased a part until it was paid for.However, according to Benson (and contray to Algerio),if an employee had a charge that was to be held formore than a week or two, it was handled otherwise.Benson thus testified that, when she first started in May1974 (2 years before Algerio) she was instructed byCorssen Sr. that employees had to get permission tomake large orders through the shop; that usually theparts manager would pass charges on with cash whenemployees got paid; and that, if the charge was going tobe held longer, Corssen wanted to know about it, as theywould have to have permission. Thus, Benson essentiallyconfirmed President Corssen in also testifying that, if anemployee had a charge that was to be held for morethan a week or two, the (internal) invoice (unpaid) was,passed on to her and retained in a holder on her desk asa reminder to check with Algerio to obtain payment atthe time it was promised to be paid.46The essential procedural dispute on general proceduresis thus observed to be that Algerio contended that hehad received no instruction to pass up the internal in-voices in regard to unpaid employee bills, while Corssen,with supportive testimony of Benson, contended that hehad, and that it was the practice. At this juncture Iwould only note in passing that Benson also testifiedthat, if certain Stone internal invoices in regard to repairwork performed by "Emil Nass" had been passed up toher unpaid, she would have promptly brought it to Presi-dent Corssen's attention.Stone's Repair Work In and Out of the ShopRespondent regularly permits its employees to performpersonal work on cars on their own time at its premises.Thus, Stone, in early summer after first securingSchmal's permission, brought his brother's car on thepremises to work on a transmission. Upon breaking thetransmission down, he discovered there were defectiveparts, and requested permission from Corssen Sr. for thecar to remain on the premises while awaiting delivery ofthe required replacement parts which were not pur-chased through Respondent nor locally obtainable. Per-mission was granted. Other employees engaged in similaractions.46 Benson testified credibly that she herself had purchased tires (over$100) in just the prior Christmas (1976). and had obtained Corssen's per-mission to carry it over the holidays. She also notified Schmal that suchpermission had been given. (Benson made lump sum payment after 3 to 4weeks for her large purchase.) On rebuttal Algerio relates that he was incharge of receiving the money from the employee on a parts purchase,and that he had only passed employee bills (internal invoices) up one timein regard to a Stadnyck purchase. There is no question that most employ-ee purchases were in small amounts and paid promptly.In the interim Stone had agreed to do some enginerepair work for a neighbor apparently at cost, and as itdeveloped the engine required essentially an overhaul.47The payment arrangement Stone had made with theneighbor was that, when the parts were repaired, theneighbor (an over-the-road truckdriver) would payStone. Stone did not foresee or anticipate there would beany difficulty in contacting the neighbor when the re-pairs were done, nor in collecting payment. As we shallsee, Stone had miscalculated on both counts.Stone told Algerio that he wanted to have the workdone and the payment arrangements he had made, andAlgerio agreed to send the work out. According toStone, Algerio sent the cylinder head out first to "EmilNass" for repair about the third week in June.48Stone testified that this was not a secretive request onhis part. He related that, on the occasion when the cylin-der head was initially sent out to Emil Nass for the re-pairs, Schmal had asked him what it was for. Stone toldSchmal it was a "Vega" head that he was sending toEmil Nass to have work done. On this record it appearsno other employee had previously sent repair work outto "Emil Nass" using Raycor credit. Stone did not tellSchmal for whom the work was to be done, nor did hestate clearly that he was going to have the bill chargedto Respondent. He certainly did not ask Schmal's permis-sion and I am convinced, in any event, that he did notreceive Schmal's permission.49The Vega cylinder head was repaired by "Emil Nass"and returned on June 28 accompanied by a delivery orpacking invoice from "Emil Nass" in the amount of$82.93. Algerio, who remembered receiving the head,did not sign for the delivery, contrary to his usualcustom unless he was out. However, according to Al-gerio, he did put Stone's name on the delivery invoice. Itis Algerio's testimony also that he did generate an inter-nal invoice for this repair service in Stone's name,though he asserts the same was not available and thusnot produced at the hearing. The head was at all timeskept in the parts room under Algerio's control. Stone didnot pay for that work on the following Friday, July 1,nor on the following Friday, July 8.Stone also recalled that it was sometime in July thatCorssen Sr. came up to Stone and asked him what the47 The work required on the engine was major, viz, required repairservice on the cylinder head (new bearings, valve seats cut, disassemblingand reassembling), purchase of a new gasket, and repair service to theengine short block (new rings, sleeves, rod bearings, and crank bearings).4' Algerio's testimony as to when the cylinder head and short blockwere initially sent out and returned was not consistent with Stone's recol-lections, and Algerio's rebuttal testimony relative thereto was at best con-fused and at worst contradictory. I thus credit Algerio in such mattersonly to the extent readily appearing consistent with the credited testinmo-ny of Stone, that of other witnesses, and available documentary evidence.49 Schmal testified that some employees did ask his permission toorder parts, which he granted, though he also conceded that some em-ployees may have gone directly to Algerio without his knowledge. As faras Schmal was concerned, however, Stone should have first asked hispermission on such a costly item as a simple matter of courtesy if for noother reason. I am wholly convinced Schmal did not authorize Stone'suse of Respondent's credit in this matter, nor did he have clear cause toeven conclude such was being done at the time. On the other hand, itappears there was no established rule that Stone may be regarded ashaving broken in requesting Algerio to have this work sent out or in get-ting Algerio's approvalRAYCOR CO. 581 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDhead was doing in the parts room. Stone told Corssenthat the work on the head had been done for a friend ofhis who had not given him any money toward it, andthat he was not going to give the head to the friend untilthe latter gave Stone the money. Corssen Sr. replied,"All right," and just walked away. (Corssen Sr. did notspecifically deny this conversation.) It thus appears thatit was on the basis of this conversation that Stone be-lieved that Corssen Sr. was made aware that money wasdue Raycor (at least then on the head, $82.91) on the ra-tionale that, if the money were due Stone, he could havestored the part at his own house.0However, in anyevent, Stone acknowledged that he was not sure that heand Corssen Sr. had talked about the engine block, and Ifind that they had not, as I am convinced by the evi-dence that the short block had not as of that time evenbeen sent out to Emil Nass. Stone significantly also ac-knowledged that Corssen Sr. did not talk to him aboutthe matter again; that is, prior to Stone's discharge. (Al-gerio's apparently intended corroboration shortly beforethe discharge is not credited.) Corssen Sr. did not specifi-cally deny this conversation. However, Corssen Sr. diddeny that he was previously aware that the head andshort block were repaired on Raycor's credit.In point of fact the engine block was not sent out forrepairs prior to the return of the repaired cylinder headas Algerio had testified. Rather, I find that the block wassent out as Stone recalled, about 17 days prior to itsreturn. As the record clearly reveals that the engineblock was initially returned on July 29, Stone's recollec-tion would place the engine block as being sent out toEmil Nass for the repairs in mid-July, or about July 12,thus well after the cylinder head's return on June 28,which is wholly compatible with an earlier occurrenceof the Stone-Corssen Sr. above conversation.Stone testified that the largest personal order he hadpreviously placed was $20 to $30 and acknowledged thatthe eventual combined cost for the repair of the headand block and the gasket charge was much more sub-stantial. Stone also acknowledged that he had neverasked permission to send the engine block out using thecompany name or credit, though he testified also that hewas never told that he needed permission from manage-ment to have the engine parts worked on for personalbusiness. He asserts that he never tried to keep theengine block concealed from Respondent. Nonetheless, ithas been observed that the cost of the head billed byNass to Respondent for Stone's requested work was notpaid for promptly by Stone on the next Friday, July 1,nor by the following Friday, July 8; and significantlyStone also acknowledged that Algerio had already un-successfully asked him a couple of times in July for apayment.Stone testified that, when the engine block came in re-paired (on July 29, a Friday), he and Labriola had takenit off the truck, and that he had brought it home thatsame night. (Stone's name appears on this delivery in-voice also, again put on there by Algerio. Again AlgeriobO This inference is, of course, not an exclusive one. Corseen had al-ready authorized Stone to keep his brother's car on the premises if keptout of the way. The cylinder head was always kept out of the way on alower shelf in the parts room.did not sign for delivery.) The remaining work was to bedone at the neighbor's premises. However, Stone wasunable to deliver the engine block that evening to theneighbor, who was apparently on the road and not there.When Stone brought the block to his own home, he dis-covered there was a lip raised (on a sleeving), whichwould prevent the head from seating properly. Stonebrought the block in to the shop again (probably on thenext workday, August 1), and the block was immediatelyreturned to Emil Nass to have the necessary correctioneffected, which was apparently done promptly. This timewhen the block came in Stone did not immediately bringit to the neighbor's premises, but did notify him that theparts were now all in. The neighbor agreed to giveStone the money. However, the next time Stone wentthere the neighbor was again not there. In succeedingdays and weeks contact was not made, though messageswere repeatedly left with the neighbor's wife, eventuallyto the point that Stone was forced to finally accept thathe was being put off and stalled, which Algerio earlierconcluded and confirms. Stone also acknowledged thaton several occasions in August Algerio continued to in-quire of him about payment, which continued to not beforthcoming. I credit Stone as to the foregoing. There ismajor conflict in the evidence as to what followed.It was Algerio's testimony that, after the return of therepaired engine (short block), he had generated a secondinternal invoice, dated August 3, and that he consolidatedan earlier prepared (June 28) internal invoice with it.However, Algerio acknowledged that he had never donethat before, and his advanced reason for doing so on thisoccasion, viz, maybe the first one was shabby, was simplywholly unconvincing, and is not credited.Stone's explanation for the subsequent removal of theengine from the premises was as follows: Stone testifiedthat, when Nass brought the engine block back thesecond time, he kept the block on the premises in theshop because the neighbor had not given him any moneytoward it. Stone recalled that it was the day before theywere to have a BMW delegate visit the shop and that,while they were cleaning up the shop, Corssen Jr. askedhim what the block was doing there. (Stone otherwiserecalled this incident as occurring before he signed acard with the Union, thus pre-August 9.) Stone relatedthat he told Corssen Jr., "We sent the block out and itcame back," but the guy had not given him any paymenton it, and that he was leaving it there until it was paid.According to Stone, Corssen Jr. told him to remove itbecause they were cleaning up the shop for the delegatewho was arriving the next day. Stone told Corssen Jr.there was no money received; and Corssen, Jr. repliedthat he was not to worry about it, but to take it home,and, when Stone got the money, to pay for it. Stone thenremoved the engine. Algerio offers a supportive inde-pendent conversation with Corssen Jr., but to the effectthat it was Algerio who was requiring Stone to keep iton the premises. Corssen Jr. did not deny issuing cleanup instructions at this time, though he only recalled issu-ing them to the cleaners. Corssen Jr. did deny knowl-edge of the engine repair and the pledge of Raycorcredit on the engine until told about it after the dis-charges. Respondent established that there were other RAYCOR CO.583clear instances of discrepancies in Stone's and Algerio'stestimony relative to company knowledge of Stone's re-sponsibility on the pledge of Raycor credit. Thus, in aprior affidavit presented to the Region during the investi-gation of the charge, Stone therein had related that,when it came in, he had paid Corssen Sr. $290 of the$500 it cost; that sometime in June the cylinder head wassitting in the parts department; that Corssen Jr. askedStone what it was doing there; and that Stone told Cors-sen Jr. that he was keeping it there as collateral "until Igot the other money." (Emphasis supplied.) At the hear-ing Stone admitted the above statements were incorrectin that the sum of $290 was not paid until after he wasdischarged (discussed infra), and asserts it was the blockand not the head which was the subject of a Corssen Jr.conversation. (Corssen Jr. essentially has denied suchconversation). Under the circumstances of these contra-dictions in this area, I find that Stone's testimony suffersmajor infirmities to a degree not cured by Algerio's sup-port, whose own supportive statement I might add hasseemingly incredibly contained similar inaccuracieswhich he also has subsequently retracted. Accordingly, Ishall place no reliance therein. I further am convincedand I find the contrary to be true that Corssen Jr. wasnot aware of the pledge of Raycor's credit on suchengine work of Stone at that time.Schmal testified that he also was not aware of such useof Raycor's credit, nor even aware that this engine blockwas in the shop. Schmal related that Raycor sendsengine blocks out for repair, and there are many engineblocks standing around. Schmal testified additionally thathe knew there was a whole engine in the shop from Pet-tinato's van, because Pettinato had told him about it, andhe knew that Stone's transmission was there, becauseStone had asked him if he could work on it. However,Schmal testified, and, I find, convincingly so, that he wasnot aware of Stone's engine block being in the shop, northat it had gone out for repair, as Stone had not askedhim about it, adding, "if you don't look for it, you don'tsee it. 5Respondent's Awareness of Algerio's Handling ofStone's Internal InvoicesAs noted earlier, Michael Corssen was working withAlgerio in the parts room in August."5He testified thatit was one day in late August, I find probably Friday,August 26,53 while working up front in the parts room,sl It is noted that, when the engine was brought in and initially re-turned, it was there only a day. Although I am convinced the block wasin the shop after its final repair for at least several days (essentially con-firmed by Gourlay), I nonetheless credit Schmal's testimony that he wasnot thereby made aware that an engine block had been sent out by Al-gerio for Stone and repaired on Raycor's credit.52 Michael Corssen testified that he had no discussions with anyoneabout the Union, and that he had neither attended nor had he heardabout the August I I group employee meeting at which the Union wasdiscussed. There is no evidence to the contrary. I credit Michael Corssenthat neither the employees nor Raycor management had involved him indiscussions about the Union."3 The record is unclear as to the precise day of this incident, thoughit is clear beyond any question that the incident had occurred betweenFriday. August 26, and Monday, August 29. It was Michael Corssen'srecollection that Algerio was working on that day, which would indicatethe occurrence was on either that Friday or Monday as Algerio did notthat he had received a routine call from a customer, Ja-cobsen's Garage, inquiring as to what was the amount oftheir outstanding bill.In that regard Michael Corssen testified that outstand-ing bills of customers were regularly kept on a clipboard,which was itself kept in the parts room in either of twoplaces, either hanging on a shelf (its usual place) or in adesk drawer, which had restricted visible access, butwhere from time to time it could also be found. On thisoccasion he looked for the clipboard, eventually locatingit in the desk drawer. He estimated that there were about12 invoices on the clipboard at this time. In lookingthrough the invoices for the Jacobsen Garage invoice, hecame across two internal invoices (actually an originaland copy of one internal invoice), which were foldedover and located about three-fourths of the way downamongst the other invoices on the clipboard. Corssen tes-tified that, on opening the folded invoices, he observedessentially that the invoices comprised one internal in-voice made out to Stone, and that the amount was high;and he noted also at the time that they were the onlytwo such invoices folded in that manner. Michael Cors-sen related that he left the clipboard as he found it.However, later that same day, when he had occasion tosee his father, he told him about the high bills (in-voices).54According to Michael Corssen, his father re-plied at that time he was glad that he (Michael Corssen)had brought them to his attention because he (CorssenSr.) did not know about them. Michael Corssen placedthe time of this conversation with his father as about 3-4work on the weekend. However, Michael Corssen recalled otherwiseonly generally that Algerio was apparently somewhere else in the backwhen he took the call. Corssen Sr recalled that it was a few days afterthis matter was brought to his attention by his son before he was able toreach Rosenberg who was on vacation. Rosenberg had started his vaca-tion on August 26, and the record has convincingly established that Cors-sen Sr. was able to establish direct contact with Rosenberg on August 30,which would appear to rule out Monday and seem to suggest his son'sreport was made to him on that Friday, or Saturday, August 27. That itmight have been Saturday is not without some support, as Schmalseemed to recall talking to Corssen about this matter later on a Sunday,albeit unsurely; and Benson compatibly related being told later by Cors-sen, Sr. that Michael Corssen had found the certain invoices in questionover the weekend. However, on balance, in view of Michael Corssen'srecollections that Algerio was working that day and that the shop wasbusy, I thus conclude and find that the incident more probably occurredon Friday, August 26s4 Michael Corssen explains that he did so at that time because thebills were high and because they normally did not give that much creditto employees. General Counsel established on cross-examination of Mi-chael Corssen that he did not actually know if there was an establishedrule as to how high an employee's credit could go, nor if there was a rulethat an employee had to ask permission if he went over a certain amountOn the other hand, Michael Corssen also testified that he had never seenan employee's bill that went over $100, and the gravamen of Algerio'stestimony would confirm such was rare. On cross-examination MichaelCorssen further acknowledged that Algerio knew that he had access tothe clipboard; that he would have occasion to look at the clipboard aspart of his job: and that Algerio had never told him not to look in thedesk or at the clipboard. However, Michael Corssen also significantly tes-tified that he had had prior occasion to look through this same clipboardsome 5 to 10 times, but had not previously seen these folder invoices. Icredit Michael Corssen as to his observations on the prior condition ofthe clipboard and as to the circumstances of his discovery of the in-voices. I further conclude and find it quite feasible that Michael Corssen,upon coming across such invoices under the circumstances he has de-scribed, would have brought it to his father's attention privately in themanner he has relatedRAYCOR Co. 583 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDp.m., recalling also that the shop was still very busy. Hetestified that it was later that day after work hours wereover he accompanied his father back to the parts room,located the clipboard in the same place, and showed hisfather the Stone internal invoice(s) dated August 3 (inevidence) which referenced certain motor repair workwas done by "Emil Nass" in the (total) amount of$468.84; then Michael Corssen left for the day. I creditMichael Corssen in his above account of the incidentsoccurring on Friday, August 26.55Corssen Sr. sometime later spoke with Schmal aboutthe matter. At that time they looked at the Stone (con-solidated) internal invoice which is dated August 3. (Itfirst lists a rebuilding of an engine at a cost of $385.91with reference only to "Nass" invoice #9865, secondlylists a (cylinder head job in the amount of $82.93), andfinally shows the total amount due as $468.84.) Theythen went to the front office and retrieved and reviewedthe pertinent "Emil Nass" statement invoices (in evi-dence) from which they observed that "Emil Nass" in-voice #9865 (referenced on the August 3 internal in-voice) bears the delivery date of July 29, covering a 1972Vega engine rebuilding (re: short block), with a corre-sponding amount of $385.91; and that the cylinder headrepair and its cost does not appear thereon. From theirreview of "Emil Nass" invoice #2307 (unreferenced byStone's internal invoice), they observed that the abovesecondly listed cylinder head work of comparable charge$82.93 had a much earlier delivery date viz., June 28. It isreasonably inferable otherwise from this record, and Ifind, that they reviewed also the "Emil Nass" deliveryinvoices, and thus would have also been immediatelyaware that each of the same bore the name of Stone,with no showing of delivery acceptance by Algerio.Schmal confirms the review was made; and his testi-mony is that thereafter they decided that they had to dosomething about it, as it involved quite a bit of money,and that they decided that night to let Algerio and Stonego. Schmal explains this was decided because Stone hadused a substantial amount of their money without asking,and he felt there was a substantial chance that the billwould not be paid. Schmal acknowledged that he hadnot set a credit limit on employee purchases, but assertsthey had trusted Algerio; and he also felt that Stoneshould have initially asked their permission on such alarge amount, and that either Algerio or Stone shouldhave at least reported to them that Stone was experienc-ing difficulty in making payment on such a large amount.However, on cross-examination, Schmal revealed he hadapparently entertained consideration of another elementalchance, viz, that they could have gotten away withoutpaying it at all. Thus Schmal thereupon explained that,when a delivery arrives, the bill (delivery or packing in-voice) may be signed by one who is there at the time thetruck arrives. Thus, Schmal testified this bill was signed55 President Corssen essentially corroborated Michael Corssen in testi-fying as to these matters. Thus, he testified that it was one afternoon inlate August. after the election conference of August 25 had been held.that his son Michael had come up to him and asked him, "Dad do youknow about two invoices on the clipboard, a large amount of moneyover 400?"; that he had replied "No";: and that his son had also men-tioned that he had been looking for a garage bill at the time he cameupon them.only by Ray Stone, and it was thus possible that the billcould have gone through the front office without any-body knowing it. Schmal testified that the secretarywould look at its being signed as meaning only that wereceived it.56Nonetheless, Schmal testified, with theelection coming up, there was still a question whetherthey could do this. Corssen Sr. thus corroborates Schmalthat he and Schmal felt the charges were bad enough tofire these employees, but that they also knew the electionwas coming up and did not know the laws; and that theywere in that regard confused as to what to do. Schmalcorroborated Corssen Sr. with specific recollection ofthe Board's posted notice in regard to prohibited threatsand discharges. In any event, Corssen Sr.'s action, asmight now be regarded as customary, was in fact, to at-tempt to contact the vacationing Rosenberg. On success-fully doing so on August 30, he reported to Rosenbergwhat they had found on the invoices. Rosenberg toldCorssen he would call the Board's Region and find outabout their right to discharge.Rosenberg testified that on August 26, he left on vaca-tion to South Carolina, and did not return until Saturday,September 3. According to Rosenberg, in the interim heeither checked with his office on Tuesday, August 30,and was advised that Corssen Sr. had called and wantedRosenberg to call him, or Corssen Sr. obtained a numberwhere he could be reached from his office and contactedRosenberg. In any event, I credit Rosenberg as to thedate he called Corssen Sr. (through information), as hewas convincingly sure of it because he had his secretarycheck the long-distance billing date on it.Rosenberg corroborated Corssen Sr. that in their ini-tial phone call Corssen Sr. told Rosenberg that he hadfound several invoices amounting to over $400 in theparts department drawer that had never been putthrough the company books, that they were not billedaccording to the normal course of billing by the parts de-partment, that they were for parts and work done foremployee Ray Stone-one for work dating back to June,that no sales invoice was ever prepared, that for 2months nobody in the firm was aware of it, that CorssenSr. considered it a violation of a code of ethics, and thathe suspected collusion on the part of Algerio and Stonein trying to deceive the Company in view of not billingthem out in the normal procedure. (Rosenberg testifiedthat he stated to Corssen it was not only deception butsounded like embezzlement to him, and that it warranted16 Benson testified that, if an employee purchased a part and an inter-Ial invoice were not passed on to her, there was no way she would knowthe part purchase was by an employee, and that there is no indication onthe delivery or packing slip itself as to who might have purchased thepart. On the other hand, Benson testified that, had she seen the "Nass"delivery or packing invoice(s) with Stone's name appearing on it (them)she would have brought that to the attention of Corssen Sr. because ofthe amount. Thus, Schmal's concern over a possibility that the Stonecharge(s) might not have been brought to the attention of Raycor at all(which enters the asserted risk of going unpaid), at least from Benson'svantage point, was seemingly unfounded However, such presumes hernotice, not an insignificant questionable consideration, as Benson also tes-tified that in her comparision (matching) of the delivery and statementinvoices she would generally be interested only in comparing the invoicenumbers and amounts with the billing statement Significant was Cors-sen's additional observation in this area that Benson would properlyassume that Algerio had taken care of such a matter, as Algerio admitted. RAYCOR CO.585further investigation.) According to Rosenberg, Corssenstated at that time that he was very disturbed about it,that he was considering firing these two men for this, butwith the vote (election) coming up he did not know if hehad the right to do so. Rosenberg suggested (and Cors-sen then agreed) that Rosenberg contact the RegionalOffice for information on the subject, which Rosenbergproceeded to do.Rosenberg related that he contacted the Board agentwho had handled the representation matter, and that hedescribed the above circumstances and stated that hewanted to know what their rights to discharge weresince the election was forthcoming and they were pres-ently involved with the Union at the time. It was stipu-lated by the parties that the aforesaid Board agent of theRegional Office informed Rosenberg that Respondenthad the right to fire an employee for just cause, but thatit could not fire an employee for union membership oractivity.Rosenberg called Corssen Sr. back and reported theinformation he had obtained. According to Rosenberg,not being an attorney, he did not advise Corssen whetherthere was good cause to discharge the men, but rathertold Corssen that it was up to him and Schmal to makethat decision. However, Rosenberg otherwise admittedhe told President Corssen that Corssen could fire themen without any repercussions. Rosenberg testified fur-ther that he personally did not know the results of Ray-cor's decision in this matter until he returned from vaca-tion.Corssen Sr. recalled that Algerio was busy that even-ing until after 5 p.m. President Corssen became busy onanother matter. In the interim, Algerio punched out, andCorssen Sr. then instructed Algerio to punch back on theclock and wait for him. After finishing the other busi-ness, President Corssen spoke to Algerio and told Al-gerio that he had to let Algerio go for ordering toomany parts and covering up Ray Stone's bills or charges.Corssen testified that he called Schmal up that eveningand informed him that he had terminated Algerio andthen instructed Schmal that he should terminate RayStone the next day57for charging against the Companywithout asking. It is noted at this juncture that the assert-ed reasons for discharging Algerio did not include an un-authorized extension of credit to Stone, but rather hiscovering up when timely payment by Stone was notforthcoming.Ray Stone's DischargePreliminarily it is observed that Stone related that Al-gerio came by his house on August 30 and told Stonethat Corssen Sr. had called him into the office and toldAlgerio that he had to let him go, that he was overor-dering parts, and that he had extended credit too easily.Stone related that he was surprised because he thought51 It is to be noted that the next day was Wednsesday, August 31,Corssen Sr.'s regular day off. Corssen Sr. thus advances two reasons whyhe did not also personally terminate Stone; viz, first, Schmal ran the shopand Stone was thus under Schmal, and secondly, because Wednesday washis own day off, and he had not wanted to come into work solely for thepurpose of firing Stone. No explanation was offered why they were notfired on the same day.he had the engine matter straightened out with CrossenSr. Notably, Stone did not relate that Algerio reportedto him that he had been told the principal reason wasthat business was slow.Stone testified that he went to work the next day,Wednesday, August 31, and worked the entire day; andthat about 5:15 p.m., Ray Corssen Jr. told Stone thatSchmal wanted to see him up front, and he went toSchmal's office. Schmal told Stone that Corssen Sr. hadcalled Schmal up and stated that he was angry withStone because of the block arrangement, that it was notpaid for; and Schmal also told Stone that things wereslow and they were going to let him go. Stone relatedthat he was shocked at the time, and that he then toldSchmal he had informed Corssen Sr. what happenedabout the block. According to Stone, Schmal replied thatCorssen Sr. had told Schmal that he did not know any-thing about it; and Schmal then said, "Well, all I couldtell you is, why don't you come in tomorrow and talk toRay, Sr. and maybe you can get your job back."Schmal's version was that on the evening of August 31he sent Corssen Jr. to notify Stone he was to come toSchmal's office. When Stone arrived, Schmal told himthat they had found the papers, and that, the way itlooks, because of the circumstances, they could not keephim anymore; they had to terminate him. With somehesitation, Schmal added that Stone said he felt sorry hedid ask, and on cross-examination related that Stone hadsaid, "Sorry, I should have told you." Schmal alsothought that Stone said he saw his (Schmal's) point.On rebuttal Stone denied that Schmal had mentionedfinding some papers or talking about the invoices; andStone testified that he had not told Schmal he was sorryhe had not asked for permission, nor said that he sawSchmal's point. Stone testified in this regard that he hadnever received instructions from management that hehad to get permission, and that he had always gone toAlgerio in ordering parts, though on cross-examinationconceding he generally paid for the parts the week theycame in or the next week. Schmal's testimony in theabove respects was in part hesitantly given, and, in con-trast, Stone's denial in these respects was more firmlygiven and convincing. I credit Stone that he did notmake the remarks above attributed to him by Schmal.Schmal also conceded that he gave no prior warningto Stone, nor did he make any effort to seek an explana-tion from Stone.a5 Schmal testified also that he had pre-viously made up his mind that he was going to fire Stoneno matter what he heard from Stone, explaining that thebills were lying there unpaid quite awhile and that theyhad known nothing about them. Thus, it is observed thatSchmal complements Corssen's instruction that Schmalwas to discharge Stone for charging against the Compa-ny without asking with observations that the bills werehigher, for a long time not paid, and there were risksthey would never be paid. That Schmal had justificationin being concerned that the bills would not be paid5s In contrast, General Counsel established that Schmal had given oneprior warning to former employee Pettinato before Pettinato was firedfor repeated lateness and absences. However, the record also reveals thatSchmal had previously fired other employees for misconduct he deemedserious without any prior warning extended.RAYCOR Co. 585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDseems reasonably evidenced in the circumstances thatRespondent was able to effect initial partial paymentonly by withholding Stone's checks, and Respondent didnot obtain a final payment until October 13, some 6weeks later.Thus, Stone related that he came in the next day (Sep-tember 1) and spoke to Corssen Sr. about 10:30-11 a.m.However, Stone did not ask Corssen for his job, butrather just told President Corssen that he came down topick up his tools and his pay. Corssen told Stone at thattime that he was going to have to sign his check over toRaycor in partial payment on the engine and cylinderhead outstanding bills. According to Stone, he told Cors-sen that he had told him about the engine. (Significantly,Benson does not corroborate Stone on this point.) Ac-cording to Stone, Corssen replied nothing was ever said,and nobody posted anything. Stone asked about his tools,and Corssen Sr. replied, "We're going to keep your toolsuntil you pay the balance." Stone testified that he hasnever been offered his job back.Stone explained that he had not asked for his job backon this occasion because he thought he got laid off forno legitimate reason at all. However, on cross-examina-tion Stone admitted that he was aware Raycor was re-sponsible for the bill to Nass, and that, when he used theCorssen billing under his name, he in turn was responsi-ble. Stone otherwise asserts that the Company must haveearlier known the amount due when they got the bills,and that the Company never told him that he had to getthe money in by a certain day. However, fundamentallysignificant on even this consideration was his other testi-mony that he knew he owed for the bill, but that he didnot have the money to take out of his pocket and giveand that was what it came down to.Stone testified otherwise that he personally did noth-ing to conceal his engine repair arrangement. In that re-spect, Stone acknowledged that he did not talk to Al-gerio when the block came in the first time, but that Al-gerio was aware it had arrived as he was when the blockcame back the second time; that he was not sure aboutthe invoice from Nass; that he did not know if Algeriohad made out an internal invoice because he never sawit; and that he did have occasion to have Algerio checkthe clipboard for his current internal invoices (on brakepads and cylinders), and did not see the August 3 invoiceon the engine and head there at that time though it couldhave been there. Stone related that he and Algerio thencontacted Elliott and informed him they had been dis-charged. According to Stone, Elliott told them not to doanything; that they would have a meeting.The Union Meeting on the DischargesAfter the discharges of Algerio and Stone were re-ported to Elliott, according to Elliott, a second meetingwith employees was then arranged for September 2(Friday) to determine what action should be taken. Themeeting was held at Dell's Bar. Employees present wereAlgerio, Stone, Labriola, and Falabella. Elliott initiallyrelated on direct examination that the employees toldhim that they did not know why they were fired. How-ever, on cross-examination Elliott related that Algeriotold him that Respondent said Algerio was fired becausehe had overordered parts, and that Stone was fired oversome outstanding bill he had. It was decided that Elliottwould file a charge; and that after the holiday theywould go ask Respondent to reinstate employees Algerioand Stone. Significantly, Elliott made no reference toany report of a conversation Labriola has testified thathe had had earlier at the end of work that very day withPresident Corssen.Thus, Labriola testified that on the Friday (September2) before Labor Day (September 5) Schmal had alreadygone, and he was in the shop getting ready to wash upwhen Ray Corssen Sr. came up to him and said, "Russ,now that we got rid of the unionistic troublemakers let'shave a beer." Labriola declined, saying that he had to gohome.59Labriola confirmed that he attended the meet-ing held on Friday, September 2. Seemingly incredulous-ly, he did not report the conversation at the union meet-ing, as Labriola related he did not report President Cors-sen's remarks to Algerio and Stone until he returned towork on the day after Labor Day, Tuesday, September6, though the clear purpose of the aforesaid meeting wasdiscussion of the discharges of these employees.Falabella, who testified next, confirmed a meeting ofthe above employee which he also thought was at Dell'sBar but was not sure. He confirms that the meetinglasted about an hour; that the employees talked about therecent terminations of Algerio and Stone; that Elliotttold the employees that he would go down to the shopand demand that Algerio and Stone be reinstated; andthat Elliott said that, if they were not reinstated, theywould strike. Falabella confirmed all the employees, in-cluding Labriola, agreed. (Respondent established that ina prior statement Falabella had said, "All present at themeeting agreed to go on strike.") Falabella also testifiedinitially that it was some time after Stone was fired andbefore Labor Day that Labriola had reported to him thatRay Corssen, Sr. came to him and said, "Now that wehave gotten rid of the unionistic troublemakers let's havea beer."6°However, on reflection, Falabella recalled thereport from Labriola as occurring either on that Friday,September 2, or the day after Labor Day when theycame back to work from the weekend, Tuesday, Septem-ber 6; thereafter, on further reflection, he related thatLabriola's report had to be after that Friday weekend.Algerio also recalled the men met on Friday, Septem-ber 2, relating that the meeting on Friday must havebeen at Dell's Bar, and present must have been Russ La-briola, Paul Falabella, Ray Stone, and himself. Theytalked about it not being fair that Algerio and Stonewere fired and about what they should do. On cross-ex-amination Algerio testified significantly that he did notrecall anyone bringing up anything unusual, thus implied-ly confirming also that there was no report from La-briola in the meeting of President Corssen's remark tohim. Thus, Algerio also related that it must have beenb9 Labriola testified without contradiction that it was just about everyweekend that President Corssen would invite employees to get togetherat the end of the last workday and have a beer.6n Respondent would have noted the similarity of Falabella's recollec-tlion at the hearing with that of Labriola, and the dissimilarity of his hear-ing testimony with a prior statement thereon given by Falabella on Octo-ber 14. I have done so, and do not find such similarity and variance to beof controlling significance in themselves. RAYCOR CO.587after they were out on strike that Labriola had told themthat he was offered a beer now that they had gotten ridof the union people, union troublemakers, union agita-tors, whatever. (Algerio also could not recall whetherthe word agitator or troublemaker was used, but remem-bered there was a reference to union, and the last halfhad something to do with trouble.)Stone recalled the union meeting, confirmed the aboveemployees were in attendance, and related that Elliotttold the employees that the Union was trying to get inthe Company, that the Company was fighting it, and thatthe Company had discharged Algerio and Stone for ille-gitimate reasons. He also confirmed that Elliott told theemployees that he was going to go to the shop on Tues-day morning (after the Labor Day holiday) and ask theCompany to reinstate Algerio and Stone; and, if theCompany refused, he was going to call a strike, and theywould picket. Stone's testimony confirmed also that La-briola, at the meeting, was mad over the fact that Al-gerio and Stone had been laid off and thought they allshould go out on strike. Stone was initially not sure whatnight the meeting was held. Stone (alone) then relatedthat he did not think the meeting was on Friday as La-briola and the others placed it because he recalled thathe was at home on that Friday when Labriola came tohis house and told him that Corssen Sr. had come up tohim in the shop and told Labriola to have a beer, thatthey had gotten rid of the union agitators, or unionisticagitators, though Stone also was not really sure whatwords Labriola had exactly used.6' However, it will berecalled that Labriola did not place the report made toStone as being made at Stone's home, but rather not untilLabriola returned to work on September 6.Analysis, Ultimate Findings, and ConclusionsIt is General Counsel's contention that no matter whatare the inconsistencies and contradictions in the testimo-ny of the various witnesses, if Labriola's testimony iscredited that President Corssen made the statement thatthey had gotten rid of the union (or unionistic) agitatorsor troublemakers, it is reasonably established thereby thatantiunion motivation was an operative reason in the dis-charge of both Algerio and Stone. General Counsel thenpoints out that President Corssen has not specificallydenied making such statement, and my review of therecord would appear to support this observation, thoughI hasten to add Corssen Sr. has unequivocably morebroadly denied discharging either employee for engagingin union activity, but rather did so for the presented rea-sons.Despite the lack of such a specific denial by CorssenSr., there are simply too many inconsistencies and/or im-probabilities in the entire record bearing on this specificmatter for me to be convinced by General Counsel's ar-gument in this respect. To begin with, there is an initialinherent improbability that Corssen Sr., after having onlyrecently unquestionably exhibited grave concern over his6' In a prior affidavit Stone gave on September 13. he had testified:"On September 2 1977, Russ Labriola came over to my house after hefinished work and told me that as he was leaving Ray had bought beer"Ray handed him a beer and said. "Have a drink. We can relax now thatwe got rid of those union agitators."prospective discharges of these men, as evidenced byRosenberg's inquiry made of the Region, would thencavalierly make such a pronouncement to Labriola.There is a second equally significant improbability, itseems to me, that, had such a remark been made onFriday at the end of work to Labriola as he recalls, hewould not have raised it at the union meeting which El-liott and all but Stone had reported was held on Friday,September 2. I do not overlook the evidentiary thrust ofvarying but confirming reports by Stone, Algerio, andFalabella that Labriola later made a report on such aconversation to them, which under other circumstanceswould be supportive of witness Labriola by tending toprove that the matter was not one of recent fabricationby Labriola. However, the conclusion appears as one in-escapable to me that the versions of Algerio and Fala-bella do not reduce the improbability that Labriolawould not have brought it up in the meeting that sameevening; and Stone's version, in seemingly escaping theabove second improbability only by recalling the unionmeeting as being held on Thursday and a report on thestatement delivered at his home, does so at the eviden-tiary price of disagreement with all the other witnesses'seeming recollections that the meeting was held onFriday, and is itself without any corroboration by La-briola of such a visit to Stone's home, inasmuch as La-briola had recalled it reported at another time and place.Additionally, there have been other instances where Ihave found Labriola's testimony not convincing in hisrecollection of what others said, particularly those in-volving readily discerned instances of union or antiunionembellishment. I am thus not convinced by the weight ofthe evidence that President Corssen in either substanceor effect told Labriola to have a beer now that they hadgotten rid of the union (or unionistic) agitators or trou-blemakers. Nor do I find that the weight of the evidencewarrants a finding that either Algerio or Stone was firedfor their union activity rather than for the reasons ad-vanced by Respondent: viz, in Algerio's case for overor-dering parts and because Respondent concluded therewas a coverup in evidence of the large extension ofcredit to Stone; and in Stone's instance for use of sub-stantial credit of Respondent without asking and for fail-ure to make payment on time without permission.General Counsel's evidence shows that both Algerioand Stone were active union adherents, and I have beenpersuaded that prior to their discharge Respondent hadconcluded that both Algerio and Stone were probablyfor the Union. While, for reasons earlier explicated, Ihave not found strong 8(a)(1) violations alleged, e.g.,threats of plant closure, etc., nonetheless, I have foundother instances of 8(a)(1) violations sufficient, in myview, to indicate that a degree of union animus existed.Thus, it seems to me General Counsel has made out aprima facie case of the discriminatory discharge of Al-gerio and Stone absent a showing of economic or otherlawful justification. Even in that respect, clearly a dis-charge may be an unfair labor practice if an unlawfulmotive is shown to have played any part in the manage-rial decision, The General Tire of Miami Beach, et al. v.N.L.R.B., 332 F.2d 58, 60 (5th Cir. 1964). However, thisdoes not alter the basic principle (which needs no cita-RAYCOR CO. 587_ 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of authority) that an employer may discharge forgood reason, for bad reason, or no reason at all, pro-vided the reason is not discriminatory. I would only notefurther that, even if the case had presented stronger mo-tivational circumstances, the Board has had occasion tonote in cases presenting appropriate circumstances, cf.Klate Holt Company, 161 NLRB 1606, 1612 (1966), that:The mere fact that an employer may desire to ter-minate an employee because he engages in unwel-come concerted activities does not, of itself, estab-lish the unlawfulness of a subsequent discharge. Ifan employee provides an employer with a sufficientcause for his dismissal by engaging in conduct forwhich he would have been terminated in any event,and the employer discharges him for that reason,the circumstance that the employer welcomed theopportunity to discharge does not make it discrimi-natory and therefore unlawful.Here Respondent advances as the reason for the dis-charge of Algerio as his overordering of parts and hissubsequently discovered conduct viewed as a coverup ofa substantial pledge of credit by employee Stone. ThatAlgerio was overordering parts, I have concluded, isconvincingly evidenced of record despite a concurrentincrease of sales. This had been an ongoing concern ofRaycor management for several months. Nor can I con-clude that Respondent's asserted conclusion that Algeriohad engaged in a coverup is one shown to be unfounded,suspect, or pretextual on this record, given, inter alia, theestablished circumstances: the fact that these substantialbills were not paid timely; the lack of convincing evi-dence of prior awareness by Corssen Sr. or Schmal ofthe high amount of Raycor credit pledged on Stone's"Emil Nass" repair services, particularly in comparisonwith prior plant amounts, prior pledges on parts only,and prior lack of any credit extension on repair services;the unusual circumstances of Michael Corssen's findingof the internal invoice; the subsequently observed failureof both "Nass" delivery invoices to show a delivery re-ceipt by Algerio, as would be regarded as customary; thelack of existence of an individual internal invoice forboth "Nass" billings, or stated another way, the consoli-dation of invoices, never before done in this fashion; theholding even then of the internal consolidated invoice,despite it being long past due and forwardable under es-tablished past plant practice in accordance with thecredible testimony of not only Corssen but Benson (anindividual clearly not antagonistic to Stone); the natureof the consolidated internal invoice itself indicative (erro-neously) of a later date of purchase; the failure of eitherAlgerio, in whom Respondent had deposited special trustin the operation of the parts department and (at least im-pliedly) in the extension of reasonable credit to employ-ees, or even Stone to bring the problem as it developedto management's attention when unforeseen difficulties ineffecting payment arose; and, finally, the seeming reason-ableness of Corssen and Schmal's view of the risks ofnonpayment arising from all the above circumstances.Furthermore, as indicated by Schmal's testimony of theirimmediate reaction that they had to do something, in myjudgment Respondent would not have retained Algerioin his position in any event. Cf. Klate Holt Co., supra. Al-though I have noted Stone has raised the contention thatfrom his vantage point he had broken no published rulethat he was aware of, nonetheless, given Stone's basic in-volvement in this matter and his failure to approach Re-spondent even after the difficulty developed, and giventhe same above circumstances, it appears to me that hisdischarge is so intertwined therewith as to be inextrica-ble therefrom without a substitution of my judgment forthat of Respondent's view of these circumstances. Thus,the additional fact that Stone was not discharged untilthe following day, being itself also otherwise explainedby Respondent, is at best a suspicious circumstance only.Accordingly, I shall recommend that the 8(a)(1), (3), and(5) complaint allegations in regard to the discharge ofJoseph Algerio and Raymond Stone be dismissed asbeing without merit.E. The Strike of September 6; and the Discharges ofRussell Labriola and Paul FalabellaTo begin with, Labriola testified that on September 6Rosenberg came up to Labriola at the latter's job stationand told him, "Russell, I am sorry we cannot use youanymore." Labriola replied, "What is the idea, I got billsto pay, I have to work." Rosenberg then repeated, "I amsorry." According to Labriola, no other reason wasgiven him at the time for his termination. Labriola thenpicked up his tools and in about 20 minutes left withoutattempting to wait to speak to Schmal, who (I find) hadjust previous to that given Labriola additional work.Rosenberg denies the above. I credit Rosenberg.62Thus, on September 6 Elliott, accompanied by Oliveriand Joe Algerio, went to Respondent's premises (afterearlier meeting with Falabella and Labriola). Elliottspoke to Corssen and told President Corssen that the dis-charges of Algerio and Stone were unfair, and that El-liott thought Respondent was trying to break his major-ity. Elliott testified that Corssen Sr. replied, "I firedthem for a reason," but relates that Corssen Sr. did notthen tell him the reason. However, Algerio contrawiserecalled that, when Elliott said that he would like theemployees to be reinstated and that Raycor was beingunfair, Corssen had replied, "No," that Algerio wouldmake Corssen bankrupt or run him out of business be-cause of his parts ordering, and that he could not affordto take Algerio back. According to Algerio, Elliott thensaid, "Well, that is your decision"; and Oliveri, who wasalso present, then said to employee Falabella, "All right,you can stop work now, we are going to go out onstrike." Falabella thereupon left. According to Algerio,Oliveri then walked to the back of the shop and told La-briola that they were walking out. Algerio related thatLabriola collected his tools, drove his car off the prem-6z It would serve no useful purpose to delineate all the inconsistenciesin Labriola's recollections in this matter. Suffice it to say that the weightof the evidence, including in substantial measure evidence emanatingfrom General Counsel's own witnesses, has wholly convinced me thatLabriola favored and urged strike action over the discharge of Algerioand Stone; had planned to engage in such strike action; and was not ter-minated by Rosenberg, but rather, in fact, did strike along with employeeFalabella to enforce the Union's demands made upon Corssen that day inregard to the return of Algerio and Stone.--- - RAYCOR CO.589ises, and then joined them. Falabella confirms that he leftwith Elliott, and that Labriola came out about 10-15minutes later. Stone arrived later. The employees thenbegan picketing.Falabella relates that it was sometime after the picket-ing had commenced (about 1-2 hours later) that CorssenSr. and Rosenberg came out to the picket line. Rosen-berg said to him and Labriola that, if they did not returnto work, they would be fired. Falabella said that wasokay with him, and recalled that neither Corssen or La-briola said anything on this occasion. Labriola's testimo-ny in this area is confusing and not helpful. However,Respondent essentially confirms Falabella's version.63Falabella also recalled that it was a few days latereither late morning or early afternoon that he and La-briola were on the picket line (with Algerio and Stone inthe area) When Corssen Sr. came up to them. CorssenSr. had a short letter in his hand which he read to themand which they concluded was basically the same thingas Rosenberg and Corssen had said to them previously.Falabella (corroborated by Labriola) related that Corssenread to them, "You have been absent from work withoutexcuse for 3 days. Your employment with this companyis terminated unless you report for work immediately."They did not report for work. They were terminated onRespondent's employment records as of the same day,and the termination was confirmed by letter of the samedate. The said letter in evidence (addressed individuallyto Labriola and Falabella) provided:On Tuesday, September 6th, management at thisfirm notified you to return to work immediately ifyou wished to continue your employment here. Atthat time you refused to listen to us but walkedaway instead. Again, on September 8th, you weretold to immediately return to work as your absenceswere unexplained. You were notified on both occa-sions that failure to return to work immediatelywould result in termination of your employment.This letter is written to confirm that you havebeen terminated.The record reveals that the picketing lasted from 18days to 3 weeks, ending on or about September 28. Bythat time all employees had determined that they had tos3 Rosenberg related that he and Corssen went out to the picket line,and that he spoke to Labriola and Falabella on the picket line and askedthem to come back to work, as it appeared to be a foolish move on theirpart to walk off the job. Thus, Rosenberg related that he asked themwhy they had walked off the job; and that they replied they walked outin sympathy with Algerio and Stone, and that they felt Algerio andStone should not have been fired. Rosenberg asked them if they knewwhy Algerio and Stone were fired. They replied yes. Rosenberg thenasked the employees to explain to him why they were fired, but they de-clined. Rosenberg asked Labriola and Falabella would they tell him whatthey knew as he would like to tell them the truth, but they declined todo so. According to Rosenberg, he told them that he thought there was ajust cause why Algerio and Stone were fired and offered to explain it tothem, but they then walked away. According to Rosenberg, it was thenthat he said. "You know, if you don't come back to work you'll have tobe considered that you are fired," or that they would be fired if they didnot come back to work, and the employees responded they did not careRosenberg testified convincingly that he was 100 percent sure that La-briola was already on the picket line and not in the shop when Rosen-berg arrived at the premises, and he specifically denied he ever told anemployee of Raycor that he was firedlook for work and did so. The strike was then aban-doned. It was not until October 5 that the Union request-ed its withdrawal of the petition in Case 29-RC-3927,notably well after the discharges of Labriola and Fala-bella and at a time when the same (hereinafter found un-lawful) remained unremedied.Analysis, Conclusions, and FindingsInasmuch as I have found that the discharges of Al-gerio and Stone which precipitated the strike hereinwere not violative of the Act, it follows that the ensuingstike action by employees Labriola and Falabella was notunfair labor practice strike activity initially. However, ifI have found that Respondent might take one view ofthe above facts and decided that discharge action waswarranted thereon, and lawfully refuse reemployment ofAlgerio and Stone, it seems to me that the employeeswere equally free (particularly with regard to the ques-tioned discharge of prominent employee spokesmen)under the Act to take a different view than Respondentof the facts as they knew them, and seek to enforce thatview with strike action against Respondent. According-ly, I conclude and find that the strike of Labriola andFalabella in support of the Union's demand that their co-employees Algerio and Stone be returned to employmentwas lawful stike action initially economic in nature, andconduct clearly protected by the Act. Thus, I find thatas of September 6 employee Labriola and Falabella wereinitially engaged in protected concerted activity as eco-nomic strikers. They were thus engaged in protectedconcerted activity when on September 6 they werethreatened with termination if they did not forego theirright to strike and return to work, and occupied thesame status on September 8 when they were actually dis-charged for failing to abandon their lawful strike andreturn to work. As employees Labriola and Falabellawere threatened and then fired for continuing to engagein lawful strike activity which I have found to be pro-tected concerted activity, it follows, and I find, that thethreat of job loss if they did not abandon the strike wasconduct violative of Section 8(a)(1); and I further findthat their subsequent discharge on September 8 was vio-lative of Section 8(a)(l) and (3). 1 further find that bysuch unlawful conduct of Respondent the strike, at leastas of September 8, was converted into an unfair laborparactice strike; and that from on and after September 8employees Labriola and Falabella thus occupied thestatus as discharged unfair labor practice strikers untilthe strike was abandoned on or about September 28 atwhich time they reverted to the status of being unreme-died 8(a)(l) and (3) discharges. Cf Rental Uniform Serv-ice, 167 NLRB 190, 196-197 (1967); N.L.R.B. v. SouthernGreyhound Lines. Division of Southern Greyhound Lines.Inc., 426 F.2d 1299 (5th Cir. 1970). In either event, fromdate of discharge they were entitled to an immediate un-conditional offer of reinstatement to their former or sub-stantially equivalent positions by Respondent with back-pay accruing from individual date of discharge until suchreinstatement or offer of reinstatement was effected.Abilities and Goodwill, Inc., 241 NLRB No. 5 (1979).Falabella testified, without contradiciton, that afterSeptember 8 Respondent never asked him to come backRAYCOR CO. 589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work, nor did Falabella ever ask Respondent to goback to work. The record reveals that Labriola receiveda letter from Respondent a few months after he was dis-charged, and that he had attended a hearing in regard tounemployment benefits held on December 13. At thathearing President Corssen brought up the fact that hehad recently sent Labriola a letter containing an offer ofreinstatement. Labriola thereupon asserted that he wasready to go back to work. After the meeting was overLabriola asked Corssen if he should follow Corssen backto the shop to talk about his job. Corssen replied, "No.Come back at 5:00." Labriola did so, but found Corssenwas not present. Present were Schmal and Sweet, thefirm's new labor representative and counsel herein. La-briola asked for his backpay. Sweet responded therewould be no backpay, only the job. Apparently, aftermaking a phone call, Sweet then informed Labriola thatthere was an additional problem; that the only job thenavailable was that of maintenance and cleanup, washingcars, at a rate of pay amounting to $20 less a week thanhe had been receiving, and which did not involve themechanical work that he had been doing. Labriola wastold that he would be considered for a mechanic helperjob in the future when one opened if he performed thepresent cleanup job well. Labriola contacted the Region-al Office and subsequently declined the above job offeron the basis that the job being offered did not constitutea valid offer of reinstatement to his former position.64The record reveals that Corssen Jr., following thestrike, forewent his plans to continue his education at thecollege where he had been accepted and planned toattend in September. Instead, he worked in the back inthe parts room, performing also some mechanical andcleanup work, but principally running the parts depart-ment. The record reveals also that on October 12 Re-spondent hired Melaslav Rezek as a cleaner, and that onOnctober 31 it hired Dolibar Rezek, Jr., as a class A Me-chanic. It is observed that Respondent had not replacedMechanic Pettinator when he was terminated, but rathercontinued with its existing mechanical work force of Me-chanics Rezek (apparently Sr.) and Gourlay and Me-chanic Helpers Stone and Labriola. As Labriola was un-lawfully discharged after Stone was lawfully discharged,he was entitled to perform existing mechanical work. Asit is obvious there was a continued requirement for me-chanical work to be done, and since it was Respondent'sburden to establish that it did not include any work thatLabriola was qualified to do, I am fully convinced thatthe job offered Labriola in December was not a validoffer of reinstatement as required to his former or sub-stantially equivalent positon, releasing subsequently hiredemployees if required to do so. There is no question thatthe meaintenance and cleanup work continued, and thatN4 Respondent's letter to Labriola is not in evidence. Respondent hasnot defended that the offer made was one not timely pursued by La-briola, and the General Counsel has not contended that Respondent'soffer as contained in the letter did not constitute a valid offer or rein-statement otherwise. The issue therefore is seen to be whether the aboveoffer made, under the total circumstances, was an unconditional offer toreinstate Labriola. As is elucidated infra, I find that it was not I note inpassing that there had been in September a nonviolent but heated con-frontation between the Unon and management over the Company's reten-tion of Stone's tools, which the Company released at that time.Respondent has unlawfully failed to offer reinstatementto Falabella. In agreement with General Counsel other-wise, I shall leave other matters respecting backpay tothe compliance stage.F. The Remedial Bargaining Order IssuedThe General Counsel has contended in the alternativethat, even if the discharges of Algerio and Stone underall the circumstances are determined to be without merit,the discharges of Labriola and Falabella necessarily hadsubstantial impact on the remaining employees in thissmall bargaining unit. Thus, the General Counsel con-tends that the threat of discharge and subsequent dis-charge for engaging is strike action, coupled with otherconduct of Respondent as found herein violative of Sec-tion 8(a)(l), should be concluded to have been unfairlabor practices of such a flagrant nature that the conductof fair election was thereby rendered impossible, and aremedial bargaining order is now warranted. GeneralCounsel would argue that the bargaining order shouldarise from August II, the date when the unfair laborpractices as found commenced, majority designationhaving earlier been obtained on August 9 and uniondemand for recognition and bargaining made on August10. Respondent has contracontended that there was noflagrant unfair labor practices as all the discharges werefor cause. Respondent contends also that all the 8(a)(1)violations occurred prior to the filing of a petition, andthat under the Board's existing representation case viewsthey are deemed to have no effect on the laboratory con-ditions necessary for the conduct of a fair election. Theshort answer to Respondent's latter contention is that Ihave found that violations of Section 8(a)(l) and (3) haveoccurred after the filing of the petition; and I furtherconclude and find that, in their involvement of threat-ened loss and actual loss of employment tenure, they areof a serious nature and have a significant and debilitatingeffect on the opportunity of conducting a fair election.This is particularly so in a case such as the one hereinwhere an initially small unit is so directly and lastinglyaffected thereby.General Counsel's observation that with the unlawfuldischarge of Labriola and Falabella half of the then-exist-ing bargaining unit was directly affected does not missthe mark by much; indeed, I find not at all. Thus, withthe lawful departure of Pettinato on August 12 and Po-merantz on August 25 and then Algerio and Stone onAugust 30 and 31, the existing unit then consisted of Me-chanic Helper Labriola, and Cleaner Falabella. Thuseven without reaching any consideration of the eligibilityof the Corssen brothers, the unlawful discharges of em-ployees Labriola and Falabella are observed to have dis-sipated one-thired to one-half of the unit. I find theaforesaid discharges dissipated in fact one-half of theunit. 656b In agreement with the parties, I have found Parts Man Algerio (ascarried on Respondent's books) was included in the appropriate unit.Unlike Pomerantz, whom I find (as Respondent's records reveal) washired full time and later elected to return to school, Michael Corssen washired (as revealed by Respondent's records) as summer (seeimingly tem-porary) help and returned to high school. The degree (if any) to whichContinued RAYCOR CO.591Finally, Respondent attacks the validity of the major-ity designation of the unit. Remaining contentions notpreviously effectively considered herein essentially stemfrom Labriola's testimony that he did not read the card,and that, in signing it, his understanding was it wouldshow who was there, e.g., an attendance card, and that itwould show who would vote for the Union. The latterexpression would appear ambiguous. It is Respondent'scontention that Labriola's designation of the Union as hisbargaining representative is thus informed, and that itpermeates a further question as to the validity of thecards of Pettinato and Pomerantz, who did not testify,presumably that they also may not have read their cardsor similarly understood them. I do not agree for thesereasons. First, I have on several occasions had occasionto note that Labriola's recollections of statements madeby others was frequently faulty. I am convinced fromweight of the testimony of others at that meeting that itis so again here. Certainly, none corroborated him that itwas an attendance card. I am further wholly convincedthat in this instance the evidence of what he did beforeand after, and what others report of that meeting andLabriola's conduct, removes any vestige of ambiguity inhis signing the union authorization card and in fact sup-plies convincing corroboration to his testimony that hewanted the Union to represent him. The conclusion isthus warranted that Labriola's designation card be ac-cepted as further evidencing his desire that the Union actas his representative."" It seems anticlimactic to observethat on both August 10 and II the Union owned major-ity designation even without Labriola's card.67I thusfind and conclude that General Counsel's contention thata remedial bargaining order is warranted herein is meri-torious, and I shall make provision for it hereinafter.Michael Corssen thereafter continued working is not clear. Be that as itmay, in any event, the parties by agreement earlier concluded MachaelCorssen was ineligible by virtue of having dissimilar interests with unitemployees by virtue of being the son of Respondent's major stockholder.I see no reason to make a contrary finding on this record. Initially Cors-sen Jr., was excluded as saleman. It is clear that, following the strike, heworked essentially as a parts man running the parts department as did Al-gerio before him. On this record, however, it would appear that he alsowould be ineligible as a son of the major stockholder of Respondent. I sofind, Dunn Brothers. Incorporated, t/a Fisher Stove Works, 235 NLRB 1032(1978).a' Thus, Labriola, when asked by Algerio as to his interest in a union,told Algerio that he would not mind having a union in the shop; hethereafter attended union meetings, took active part in them, asked ques-tions about benefits at the first meeting, and signed a card at that meetingalong with all his fellow employees in attendance. He, along with otheremployees, thereafter spoke daily at lunch about the Union, and he re-vealed after that first meeting that he favored the Union and wanted theUnion for it offered benefits. He knew that the Union subsequently madedemand for recognition on his and others' behalf; made no effort to disas-sociate from the Union; and, finally, was very vocal in urging unionstrike action in support of union demands that his co-employees (Algerioand Stone) be returned to employment, and participated and perseveredin that strike action through threat of and actual discharge. I am thuswholly convinced Labriola's card should be counted as well as the othersas to which no such infirmity is shown nor, in my judgement, properlyinferable from this record..7 There were eight employees in the unit on both August 10 whenthe demand was made and on August I when the unfair labor practicesherein are shown to have commenced. Six (Algerio, Falabella, Labriola,Pettinato, Pomerantz, and Stone) of the eight signed the authorizationcards that evening. (The remaining employees in the unit were Rezek andGourlay )N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575; andTrading Port, Inc., 219 NLRB 298.CONCLUSIONS OF LAW1. Raimund Corssen, Co., Inc. d/b/a Raycor Co., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 259, United Automobile, Aerospace and Agri-cultural Implement Workers of America, is a labor orga-nization within the meaning of Section 2(5) of the Act.3. By Respondent's Accountant and Agent Rosen-berg's interrogating employees as to what they heard orknew about the Union, whether they had been ap-proached by the Union and who was involved in it, andhis later questioning of the shop unit employees as agroup again generally as to what they knew about theUnion, and then individually in the group essentially asto their individual contact with the Union, Respondenthas thereby unlawfully interrogated its aforesaid employ-ees in regard to their union interests, sympathies, and ac-tivities, and as to the union interests, sympathies, and ac-tivities of other employees in violation of Section 8(a)(1)and Section 2(6) and (7) of the Act.4. By Respondent's Accountant and Agent Rosen-berg's telling employees, in substance and effect, thatwith a union in the shop some of the employees wouldrisk receiving lower classifications and resultingly sufferreduced wages, Respondent has interfered with, re-strained, and coerced employees in violation of Section8(a)(1) and Section 2(6) and (7) of the Act.5. By Respondent's President Corssen's statements in-dicating to employees Respondent's willingness to affordemployees an incentive method of payment as an alterna-tive means of earning more money, Respondent hasthereby offered an implied promise of benefit to its em-ployees which has interfered with the free exercise oftheir Section 7 rights to join a union in violation of Sec-tion 8(a)(1) and Section 2(6) and (7) of the Act.6. By Respondent's President Corssen's and its Ac-countant and Agent Rosenberg's threatening striking em-ployees with job loss if they did not abandon their strikeaction and return to work, Respondent has violated Sec-tion 8(a)(1); and by discharging striking employees Rus-sell Labriola and Paul Falabella on September 8 becausethey engaged in strike activity and refused to return towork, and by refusing thereafter to reinstate them totheir former or substantially equivalent positions of em-ployment, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the Act.7. The strike which commenced on September 6 wasin its inception an economic strike, but was converted toan unfair labor practice strike upon Respondent's dis-charge of employees Labriola and Falabella on Septem-ber 8, and remained an unfair labor practice strike in itsduration through approximately September 28.8. The Union enjoyed majority designated status onAugust 9 in a unit of service shop employees herein-above found appropriate; and on August 10 the Unionrequested Respondent to recognize it and to commencebargaining with it as the duly designated collective-bar-gaining representative of Respondent's aforesaid serviceRAYCOR CO. 591~~~~~~~~~~~~~~~~~~~~ 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop employees, which, since August 11, Respondent hasthereafter failed and refused to do. Commencing onAugust 11 Respondent has engaged in the commission ofthe above serious unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act. By the above conductcommencing August 11 Respondent has violated Section8(a)(5) of the Act, and there is clear warrant to issue aremedial bargaining order herein.689. Except as heretofore found, Respondent has not en-gaged in any other unfair labor practices within themeaning of Section 8(a)(1), (3), and (5) and Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices in violation ofSection 8(a)(l), (3), and (5) of the Act, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondent has unlawfully refusedto bargain collectively with the Union, I shall recom-mend that it be ordered to bargain collectively with theUnion, upon request, with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment for the employees in the appropriate unitdescribed below. I shall also recommend that any under-standing that the parties may reach shall be embodied ina signed agreement.It is further recommended that Respondent offer Rus-sell Labriola and Paul Falabella immediate and full rein-statement to their former positions or, in the event suchjobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges. I shall also recommend that Respondent makethem whole for any loss of pay they may have sufferedby reason of Respondent's unlawful discriminationagainst them by payment to each of them a sum ofmoney equal to that which each would have earned fromthe date of their discharge to the date they are offeredreinstatement, with interest.Such backpay and interest thereon is to be computedin accordance with the formula described in F. W. Wool-worth Company, 90 NLRB 289 (1950), Florida Steel Cor-poration, 231 NLRB 651 (1977).69As the unlawful discharges of Labriola and Falabellaare of such a serious nature as to strike at the very heartof rights intended to be protected by the Act, I shall rec-ommend the issuance of a broad cease-and-desist Orderrequiring Respondent to cease and desist from in anyother manner infringing upon employees' rights. Abilitiesand Goodwill, Inc., 241 NLRB No. 5, fn. 14.68 The unfair labor practices are in nature serious and have affected asmall unit. In view of the size of the appropriate unit herein, I find theabove unfair labor practices "are of such a nature that their coercive ef-fects cannot be eliminated by the application of traditional remedies withthe result that a fair and reliable election cannot be had"; or, alternative-ly, the possibility of erasing the effects of the above unfair labor practicesand of insuring a fair election, if present, is slight; and that employees'sentiment as reflected by their execution of union authorization cardsduring the critical period herein would, on balance, be better protectedby a bargaining Order V. L. RB. v Gissel Packing Co.. supra."9 See, generally, iss Plumbing & Heating Co., 138 NLRB 716 (1962)Upon the foregoing findings of fact, conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER70The Respondent, Raimund Corssen, Co., Inc. d/b/aRaycor Co., Oyster Bay, New York, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their union in-terests, sympathies, and activities, and as to the union in-terests, sympathies, and activities of other employees in amanner constituting interference, restraint, or coercion ofemployees engaged in the exercise of the rights guaran-teed them in Section 7 of the Act.(b) Telling employees that with a union in the shopsome employees risk receiving lower classifications andresultingly suffering reduced wages.(c) Promising employees an incentive plan or othereconomic benefits in a manner which interferes with thefree exercise of their Section 7 rights to join a union.(d) Threatening striking employees with job loss ifthey do not abandon their strike action and return towork; and discharging and thereafter refusing to reinstatestriking employees because they refuse to abandon theirstrike action and return to work.(e) Refusing to bargain collectively concerning rates ofpay, wages, hours of employment, and other terms andconditions of employment with Local 259, United Auto-mobile, Aerospace and Agricultural Implement Workersof America, as the exclusive bargaining representative ofits employees in the following appropriate bargainingunit:All service shop employees, including all parts de-partment employees, mechanics, helpers, and clean-ers employed by Respondent at its location at 243Pine Hollow Road, Oyster Bay, New York; exclud-ing all office clerical employees, salesmen, andguards and supervisors as defined in the Act.(f) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to Russell Labriola and Paul Falabella imme-diate and full reinstatement to their former positions or,if such positions no longer exist, to substantially equiva-lent positions, without prejudice to their seniority orother rights and privileges, and make them whole forany loss of pay or other benefits they may have sufferedas a result of their unlawful discharge on September 8and subsequent nonreinstatement. Such backpay andother benefits is to be computed in accordance with the70 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. RAYCOR CO.593manner set forth in the section of this Decision entitled"The Remedy."(b) Upon request, recognize and bargain collectively ingood faith concerning rates of pay, wages, hours of em-ployment, and other terms and conditions of employmentwith Local 259, United Automobile, Aerospace and Ag-ricultural Implement Workers of America, as the exclu-sive bargaining representative of the employees in theabove-described appropriate bargaining unit, and, if anunderstanding is reached, embody such understanding ina signed agreement.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its above service shop in Oyster Bay, NewYork, copies of the attached notice marked "Appen-dix."7Copies of said notice, on forms provided by theI' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byRegional Director for Region 27, after being duly signedby Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found herein.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing allOrder of the National Labor Relations Board."RAYCOR Co. 593